 47315 NLRB No. 11WEST COVINA DISPOSAL1The General Counsel has excepted to some of the judge's credi-bility findings. The Board's established policy is not to overrule an
administrative law judge's credibility resolutions unless the clear
preponderance of all the relevant evidence convinces us that they are
incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd.188 F.2d 362 (3d Cir. 1951). We have carefully examined the record
and find no basis for reversing the findings.The General Counsel also excepts to the judge's failure to findthat the Respondent violated Sec. 8(a)(1) by informing employee
Efrain Carrillo that his brother, Sergio, had been fired because of his
union activity. We find merit in this exception. The judge found that
in August 1992, subsequent to the termination of his brother, Efrain
Carrillo asked Supervisor Efrain Olmos why the Respondent had dis-
charged his brother, Sergio. Olmos replied that among the reasons
for Sergio's discharge was ``the Union.'' On the basis of this find-
ing, we conclude that the Respondent violated Sec. 8(a)(1) by in-
forming Carrillo that his brother had been discharged in part because
of the Union and we will amend the Order and notice accordingly.
Notwithstanding this conclusion, we agree with the judge's finding
that the Respondent would have discharged Sergio Carrillo even ab-
sent his union activity.1Unless otherwise stated, all events herein occurred in 1992.2Apparently, for business and contractual purposes, Respondentdoes business in Glendora, California, as City Refuse Service and in
West Covina, California, as West Covina Disposal. Inasmuch as Re-ContinuedArakelian Enterprises, Inc. d/b/a West Covina Dis-posal and City Refuse Service and Package andGeneral Utility Drivers, Local 396, Inter-
national Brotherhood of Teamsters, AFL±CIO.
Cases 21±CA±28835 and 21±CA±29068September 30, 1994DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSSTEPHENSANDDEVANEYOn March 31, 1994, Administrative Law Judge Bur-ton Litvack issued the attached decision. The General
Counsel has filed exceptions and a supporting brief,
and the Respondent has filed an answering brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions and to adopt the recommended Order as modi-
fied.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent,
Arakelian Enterprises, Inc. d/b/a West Covina Disposal
and City Refuse Service, West Covina, California, its
officers, agents, successors, and assigns, shall take the
action as set forth in the Order as modified.1. Insert the following as paragraph 1(f) and reletterthe following paragraph.``(f) Informing employees that other employees wereterminated because of the Union.''2. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
engage in surveillance of our employ-ees' union or other protected concerted activities.WEWILLNOT
create in the minds of our employeesthe impression that we are engaging in surveillance of
their union or other protected concerted activities.WEWILLNOT
threaten to fire or lay off our employ-ees in order to induce them not to engage in any union
or other protected concerted activities.WEWILLNOT
threaten to withhold benefits from ouremployees in order to induce them not to engage in
any union or other protected concerted activities.WEWILLNOT
interrogate our employees concerningtheir union activities or sympathies.WEWILLNOT
inform employees that other employ-ees were terminated because of the Union.WEWILLNOT
in any like or related manner interferewith, coerce, or restrain our employees in the exercise
of the rights guaranteed you by Section 7 of the Act.ARAKELIANENTERPRISES, INC. D/B/AWESTCOVINADISPOSALAND
CITYREFUSESERVICERobert J. Debonis, Esq. and Salvador Sanders, Esq., for theGeneral Counsel.Kyle D. Brown, Esq. (Hill, Farrer & Burrill), of Los Ange-les, California, for the Respondent.Dennis M. Harley, Esq., of Pasadena, California, for theCharging Party.DECISIONSTATEMENTOFTHE
CASEBURTONLITVACK, Administrative Law Judge. On July 22and November 27, 1992,1respectively, Package and GeneralUtility Drivers, Local 396, International Brotherhood of
Teamsters, AFL±CIO (the Union), filed the unfair labor prac-
tice charges in the above-captioned matters. Based on the un-
fair labor practice charges, on January 29, 1993, the Regional
Director for Region 21 of the National Labor Relations
Board (the Board), issued a consolidated complaint, alleging
that Arakelian Enterprises, Inc. d/b/a West Covina Disposal
and City Refuse Service (Respondent),2engaged in acts and 48DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
spondent is a single business entity, for purposes of convenience, thebusiness shall be referred to herein as West Covina Disposal.3The Arakelians are brothers, and each owns a 50-percent interestin West Covina Disposal. The record reveals that the Arakelian
brothers also possess ownership interests in another California trash
removal company, Athens Disposal Company, which is located in
the City of Industry approximately 7 miles from the West Covina
Disposal yard. While their father, Ron Arakelian Sr., owns 59.84
percent of Athens Disposal Company, Ron Arakelian Jr. owns 22.85
percent of the business and Mike Arakelian owns 10.95 percent. Al-
though Mike is not an officer of Athens Disposal Company, Ron
Arakelian Jr. is the vice president and is involved in setting labor
relations policies.4North Park, located at the intersection of Rowland and SunsetStreets, appears to be a small, neighborhood type park of a square
block in size, consisting of tennis courts, a little league baseball field
(with bleachers along the first and third base lines), and a grass pic-
nic area. A parking lot, with entrances to Sunset Street, is located
behind the baseball field, which is separated from the picnic area byconduct violative of Section 8(a)(1) and (3) of the NationalLabor Relations Act (the Act). Respondent timely filed an
answer, essentially denying the commission of any of the al-
leged unfair labor practices. Pursuant to a notice of hearing,
the allegations of the consolidated complaint were the subject
of a trial before me on June 15, 16, 17, 28, 29, and 30 and
July 1, 1993, in Los Angeles, California. At the hearing, all
parties were afforded the opportunity to examine and to
cross-examine all witnesses, to offer into the record all rel-
evant evidence, to argue legal positions orally, and to file
posthearing briefs, which were subsequently filed by counsel
for the General Counsel and by counsel for Respondent and
which were carefully examined by me, and I granted a mo-
tion by counsel for the General Counsel to add a paragraph
to the consolidated complaint, alleging another violation of
Section 8(a)(1) of the Act, and a motion by counsel for Re-
spondent to dismiss, from the consolidated complaint, Juan
Santiago as an alleged discriminatee. Accordingly, based on
the entire record herein, including the posthearing briefs and
my observations of the testimonial demeanor of the several
witnesses, I make the followingFINDINGSOF
FACTI. JURISDICTIONRespondent, a California corporation, with an office andtruck depot located in West Covina, California, is engaged
in the business of trash removal for residential, commercial,
and governmental customers. In the course and conduct of its
business operations, in the 12-month period immediately pre-
ceding the issuance of the consolidated complaint, which pe-
riod is representative of its business operations, Respondent
provided services, valued in excess of $50,000, directly for
customers located within the State of California each of
which customers, during the same period of time, purchased
and received products, valued in excess of $50,000, directly
from suppliers located outside the State of California. Re-
spondent admits that it is an employer engaged in commerce
and in a business affecting commerce within the meaning of
Section 2(6) and (7) of the Act.II. LABORORGANIZATION
Respondent admits that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.III. ISSUESThe consolidated complaint alleges that Respondent en-gaged in conduct violative of Section 8(a)(1) and (3) of the
Act by terminating three employees (Antonio Arreola, Sergio
Carrillo, and Mario Rubio) on July 24, 1992, and nine em-
ployees (Jesus Arreola, Jose Arreola, Efrain Carrillo, Guada-
lupe Mendoza, Jose Luis Mendoza, Ruben Real, Carlos Gar-
cia Sanchez, Agustine Santiago, and Martin Santiago) on No-
vember 13, 1992. Further, the consolidated complaint alleges
that Respondent violated Section 8(a)(1) of the Act by var-
ious acts and conduct including: engaging in surveillance of
its employees' union activities; creating the impression of
surveillance of its employees' union activities; threatening toterminate employees because of their union activities; threat-ening adverse consequences because of its employees' union
activities; threatening to withhold benefits because of its em-
ployees' union activities; interrogating employees with regard
to their union sympathies and activities; and informing other
employees that fellow employees have been terminated for
engaging in union activities. Respondent denied the commis-
sion of any of the alleged unfair labor practices and asserts
that the employee terminations on July 24 were for cause andthat those employees assertedly terminated on November 13
were, in fact, laid off due to a lack of work resulting from
new equipment.IV. THEALLEGEDUNFAIRLABORPRACTICES
A. The FactsThe record establishes that Respondent, which is jointlyowned by Mike Arakelian and Ron Arakelian Jr.,3purchasedthe assets of West Covina Disposal in early 1992. Inasmuch
as the city of West Covina had an ongoing contract with
West Covina Disposal for all residential, commercial, and
governmental trash removal services within its borders, the
former, as a condition of the contract, was required to and
did approve the sale on or about March 3, and Respondent
began operating as West Covina Disposal that same day. Be-
sides continuing to perform all trash removal operations for
the city of West Covina, pursuant to another ongoing con-
tract, Respondent continued to perform the same services for
the city of Glendora. Ron Arakelian Jr. is the president of
Respondent, and Mike Arakelian is the vice president and
general manager of the business. In addition, Respondent
employs two supervisory employees, Rosalio Caballero, who
is generally responsible for Glendora routes, and Efrain
Olmos, who is responsible for all West Covina routes and
the Glendora routes after 12 p.m. each day. To perform its
trash removal operations, Respondent employs individuals
who are classified as either drivers or helpers.There is apparently no dispute herein that a union organiz-ing campaign amongst Respondent's employees commenced
in the late spring of 1992; that, in mid-May, the employees
contacted Raul Lopez, the chief operating officer of the
Union, with regard to seeking representation by the Team-
sters union; and that a meeting with Lopez was scheduled for
4 p.m. on May 22 at Parque del Norte (North Park), a com-
munity park in West Covina.4The record reveals that word 49WEST COVINA DISPOSALa line of trees. Foxdale Street is the road which runs parallel to Sun-set and adjacent to the picnic area.5The only alleged discriminatee, who was not present, was Augus-tine Santiago.6None of Respondent's managerial or supervisorial employeeswere present at this meeting.7Denying that such was done by printed flier, Lopez testified thatnotice of the June 13 meeting was spread amongst Respondent's em-
ployees ``by word of mouth,'' with a committee formed to inform
other employees and the Athens Disposal employees. Contrary to
Lopez, alleged discriminatee, Jose Arreola, testified that, in publiciz-
ing the meeting, ``we would hand out [leaflets] and have an address
and everything.'' He added that these were distributed at work but
``we were taking care to make sure the company would not know
but ... maybe someone told.''
8He knew them to be Athens Disposal employees ``because I usedto see these people at the dump site.''9Rubio was certain the camera was a video camera as ``part ofthe camera was resting on his shoulder and part of the camera was
in his hand. He was pointing it.''10During cross-examination, Rubio reiterated that the photographerwas using a video camera as ``the lens was a little long'' and ``to
me it was a video, the way he was holding it, the way he was using
it.'' Then, Rubio was confronted with his pretrial affidavit, wherein
he mentioned only that the camera had a long lens and failed to
mention that it was a video camera. Also, during cross-examination,
Rubio said that, in order to return to the red pickup truck, the twoContinuedof the meeting spread throughout Respondent's employeecomplement and that approximately 40 workers (including
alleged discriminatees Antonio Arreola, Sergio Carrillo, Mar-
tin Santiago, Ruben Real, Jesus Arreola, Jose Arreola, Gua-
dalupe Mendoza, Carlos Garcia Sanchez, Jose Luis Mendoza,
Efrain Carrillo, and Mario Rubio) met with Lopez after work
on May 22 at North Park. According to Lopez, the subject
of the meeting was the commencement of a union organizing
campaign, with Lopez asking questions as to what the em-
ployees ``were seeking in the Union'' and answering ques-
tions about the labor organization. Authorization cards for
the Union were distributed, and ``almost all'' of those
present, including each of the alleged discriminatees,5signeda card and returned it to Lopez.6Lopez further testified that,prior to the meeting, he had received information and formed
``suspicions'' that Respondent and Athens Disposal Com-
pany, given their common ownership, were related compa-
nies and that, at the meeting, he asked questions about the
``connection'' between the two companies and ``confirmed''
his suspicions. The May 22 meeting ended with Respond-
ent's employees deciding to hold another organizing meeting
at North Park on Saturday, June 13, and Lopez deciding to
invite Athens Disposal Company employees to it.There is no dispute that, as scheduled, the next meeting,between representatives of the Union and Respondent's em-
ployees, occurred on Saturday, June 13, at North Park in the
picnic area;7that it began shortly after 12 p.m.; that Lopezand Lorenzo Amaya conducted the meeting for the Union;
that, at least, 25 of Respondent's employees, including most
of the alleged discriminatees, attended; that, at least, two
Athens Disposal Company employees were present; and that,
in addition, having been invited by Lopez, several employees
of NewCo Disposal, a company which previously had recog-
nized the Union as its employees' bargaining representative,
were in attendance. While Respondent concedes that two
separate instances of surveillance of this meeting, by super-
visors of Athens Disposal Company, occurred, exactly what
conduct these incidents entailed is in dispute. As to these,
Raul Lopez testified that, in the midst of a discussion of
what effects the employees could expect from the conducting
of an organizing campaign, Athens Disposal employees said
that an Athens Disposal supervisor was ``cruising the area''
in a pickup truck and, moments later, ``one of the employees
noticed that the pickup had parked on Foxdale'' 150 to 200
feet from where the employees were standing. Describing the
truck as being a black Chevrolet with silver or white striping,
Lopez testified that he observed the driver inside, sitting with
his hands ``cupped toward his face'' on either side of hiseyes, and that, as he and Amaya began walking toward thetruck, the driver made a U-turn and drove away. Then,
Lopez testified, about 15 or 20 minutes later, one of the em-
ployees said that he recognized a red, Athens Disposal pick-
up truck in the parking lot, and, at the same time, other em-
ployees shouted that they recognized two Athens supervisors
photographing the meeting. Lopez turned and observed two
individuals, standing ``pretty much in plain sight'' in the row
of trees approximately 150 to 200 feet away from the group,
one taking pictures with a video camera and the other using
what appeared to be a 35 millimeter camera with an ex-
tended telephoto lens. Suddenly, according to Lopez, the as-
sembled workers began running toward the two men, and the
two men immediately began running toward the parking lot.
Lopez and Amaya ran toward their car, which was parked
on the street and drove toward the parking lot entrance on
Sunset. As they did so, Lopez observed one of the workers
struggling with one of the asserted supervisors beside the
passenger door of the pickup truck. The latter broke away,
climbed inside and closed the door, and the red pickup drove
away. With regard to the two alleged instances of surveil-lance of this North Park meeting, alleged discriminatee
Mario Rubio, who stated that he recognized three or four
Athens Disposal Company employees at the meeting,8testi-fied that ``we were talking in a group when suddenly one of
the members of the group looked behind and saw two people
... with a camera.'' Rubio turned, and saw two persons

near a tree 40 to 45 feet from the bleachers of the little
league baseball field. ``One was squatting down a little, the
other one was standing [with] the camera.... I 
notice itwas a video camera,'' and the photographer was pointing it
``toward the group.''9According to Rubio, when he initiallyobserved the two men with the video camera, they were
slightly more than the length of a soccer field from the site
of the meeting, and the Athens employees identified the pho-
tographers as being from Athens. Then, according to Rubio,
someone pointed out a red pickup truck in the parking lot.
The group began walking toward it, and, as they did so, the
two men with the video camera, who were identified by the
Athens Disposal employees as being from that company, also
began running toward the truck. The two men arrived at the
truck first, and both got inside, with the one holding the
video camera getting into the passenger seat. He appeared to
point the camera toward the workers, who were running to-
wards the pickup truck. As Rubio and the others approached,
``we asked [the photographer], what are you doing with this
camera. He told us, move away from here, the other man
started the truck and they left,'' almost running down one of
the workers who had his hands on the passenger door.10 50DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
men with the camera had to walk around the bleachers of the littleleague field.11During cross-examination, Santiago reiterated that the camerawas, in fact, a video cameraÐ``At that distance ... you could see

it was a video camera .... 
because they have it on their shoul-der.''12During cross-examination, Arreola reiterated that the camera uti-lized was a video cameraÐ``the surest thing is that it must be a
video camera,'' a ``VCR'' camera. As with Ruben Real, when con-
fronted with his pretrial affidavit wherein he said he could not recall
what kind of camera it was, Arreola stated that his reference was
to the brand.Rubio testified further that, no more than 5 minutes later, heobserved a person, who was parking a beige colored pickup
along the street adjacent to the park no more than 25 feet
from the group. ``Then I hear somebody state that he belongs
to Athens. I was looking at this. When Raul finds out, he
and the other Union representative started to walk toward the
truck. When the person in the pickup noticed ... he left im-

mediately.''Several of the other alleged discriminatees also testified re-garding the alleged instances of surveillance of the June 13North Park meeting. Jose Arreola testified that the first in-
volved a photographer, who, the group of employees ob-
served, was ``taking pictures with a camera with a long
lens'' while standing beside a white Chevrolet pickup truck,
which was parked on the street. The photographer, who was
approximately 150 feet from the group, had his camera
pointed at them. Arreola added that the Athens Disposal em-
ployees, at the meeting, identified the person as an Athens
Disposal supervisor, Tony Rodriguez, who, 3 months later,
was seen, by Arreola, several times in [Respondent's] pickup
with [Efrain Olmos] ... looking at routes'' and in the truck

yard. Later, according to Arreola, he observed two persons
underneath a tree 150 feet from where the employees were
standing, with one taking pictures of the group with a video
camera. After watching him for approximately 5 minutes, the
assembled employees began chasing the photographer in
order to take the camera from him. Thereupon, the two men
began running toward a pickup truck in the parking lot.
Arreola reiterated that the camera was a video camera and
stated that, as the chasing employees reached the truck, the
photographer was closing the passenger door, ``and then they
hit us with the door. We tried to take the camera away from
them. At that time he put it into reverse fast and they just
put the truck on top of us and took off.'' Concluding,
Arreola testified that two Athens Disposal employees identi-
fied the two men as being ``supervisors from Athens.'' Mar-
tin Santiago testified that he observed someone taking photo-
graphs and another taking pictures with a video camera. As
to the latter, for 5 minutes, he observed two people standing
beneath a tree 100 feet from the group, with one using the
video camera to take pictures of the group.11``Someone saidthey were supervisors from Athens'' and ``several went over
to where they were. When [the two asserted supervisors] saw
we were going over there, they ran toward their pickup....One of [the group] got really close and when they opened
the door he hit him ... and knocked him out. And they got

in and then took off fast.'' With regard to the latter point,
during cross-examination, Santiago admitted he was told
what happened and did not see the incident at the door of
the pickup truck. As to the person taking photographs,
Santiago testified that he was inside a pickup, which was
parked on the street, approximately 100 feet from the em-
ployees, and that, when the union officials walked towards
the truck, it drove away. During cross-examination, Santiagoconceded this photographer was not mentioned in his pretrialaffidavit.Ruben Real testified that he arrived late for the North Parkmeeting on June 13, but ``when I got to the meeting I no-
ticed two persons with a camera .... 
underneath a tree''approximately 100 feet from the group. According to him,
the camera was a video camera, which was ``pointed toward
the group.'' Suddenly, those present ``started to run'' toward
the two men, who, upon noticing the group moving in their
direction, began running to the parking lot. After the mem-
bers of the group returned to the meeting site, Real testified,
one told him ``there was a foreman from Athens.'' During
cross-examination, Real reiterated that, although he could not
say the brand, the camera, used by the two men, was a video
camera. Thereupon, Real was confronted by his pretrial affi-
davit wherein he stated he did not know what type of camera
the men used; however, according to Real, his reference, in
the affidavit, was to the brand name and not to the fact that
the camera was a video camera. Finally, with regard to Real,
he did not observe anyone else with a camera, taking photo-
graphs of the organizing meeting. Jesus Arreola testified that
he observed two men, standing by some trees ``around a
hundred feet'' from the meeting site and taking pictures of
the group with a camera of ``the kind for videos.'' He added
that coworkers noticed the picture taking; ``[the two men] re-
alized and they ran and then we run after them.... 
theyran and they went to a pickup truck ....'' While some
workers got ``right at the truck,'' the cameramen were able
to escape ``fast,'' and, while Arreola had never seen either
of the men previously, the Athens Disposal Company em-
ployees said they were supervisors from Athens.12Arreolafurther testified that he also observed, ``some distance''
away, two men in a pickup truck, taking still pictures of the
group. According to Arreola, the truck ``was moving and
then when ... the ones from the Union ... wanted to go

speak with them ... [the photographers] saw that they were

coming, so then they left.'' Later, in his testimony concern-
ing this incident, Arreola conceded that he only observed the
two men and not a camera, but ``my co-workers saw it and
they said.'' As with the two men with the video camera,
Arreola was unable to recognize the two men in the pickup
truck, but ``the ones from Athens said they were supervisors
from Athens.''Carlos Garcia Sanchez testified that the only person,whom he observed with a camera on June 13, was an indi-
vidual, who was approximately 20 feet from the meeting site
and who was identified by Athens Disposal employees as
being an Athens disposal supervisor, taking pictures with a
photographic camera, attached to which was a long lens.
Also, according to Sanchez, at another point during the meet-
ing, while he never observed the camera, several employees
said that someone was taking pictures of the meeting with
a video camera. His attention was drawn to two individuals,
who ``were really far away'' near the parking lot. Several of
the group, including Sanchez, proceeded to run after the two
men, but ``they got in the truck and then they left real fast.'' 51WEST COVINA DISPOSAL13During cross-examination, with regard to the camera, Carrillosaid, ``I can see the bulk of the camera only.... I 
think it wasa video camera; it looks large to me.'' Thereupon, when asked if
he could discern whether it was a video camera or a photographic
camera, Carrillo replied, ``[N]o.'' He added that others said the cam-
era was a video camera, and, according to the witness, rather than
holding the camera in front of his face, the photographer ``was bal-
ancing this camera on his shoulder.'' Finally, while in his pretrial
affidavit, Carrillo stated that he did not know what the type of cam-
era being used, during redirect examination, he explained that he
meant ``because of the distance I was not able to distinguish it.''
He added that he believed the camera was a video camera as ``it
still looks somewhat larger so that's why I say it [was] ... a video

camera.''14According to Raul Lopez, prior to May 22, Teamsters Local 495had been engaged in efforts to organize the employees of Athens
Disposal. Subsequent to the May 22 meeting with Respondent's em-
ployees, as the Union has Teamsters union jurisdiction over the rub-
bish industry, Lopez spoke to the secretary/treasurer of Local 495
and, as a result, the latter relinquished the organizing of Athens Dis-
posal Company's employees to the Union. Lopez further testified
that the June 13 afternoon meeting had been scheduled by a Local
495 business agent in order to inform the Athens Disposal employ-
ees of what had occurred and that Lopez decided to attend in order
to ease the transition.Efrain Carrillo testified that, soon after the meeting began, heobserved a brown pickup truck park on one side of the street,
adjacent to the meeting site. Someone said that the person
in the truck had a camera, and Lopez and Amaya began
walking toward the truck. However, ``[the driver] did not
want to wait for them so he left.'' Carrillo further testified
that, no more than 10 minutes later, one of the workers said
someone was videotaping them. All of those present turned
to look and ``we saw [two persons] standing ... about 100

feet'' away under a tree. ``[Two males] were together, one
next to the [other], blocking the other so they can take
video.'' According to Carrillo, the camera was ``a video-tak-
ing camera,'' in which large cassettes are used.13After nomore than a minute, the workers began moving in the direc-
tion of the two men, and the latter began running toward a
parking lot, in which a pickup was parked. Before they could
drive away, some of the employees managed to ``[place]
themselves in front of the vehicle to ask them what they
were doing there. Then, [the driver] ... turned the pickup

on and they practically run over [the workers]'' in driving
away.Sergio Carrillo testified that, at some point during the June13 meeting, he observed two individuals arrive at in a pickup
truck, park no more than 100 feet from the site of the orga-
nizing meeting, and, while remaining inside the truck, one
begin taking pictures of the meeting with a video camera.
According to Carrillo, 5 minutes later, he observed a beige
pickup truck park approximately 100 feet behind the other
and the driver begin taking pictures of the meeting with a
photographic camera. Finally, after being asked by counsel
for the General Counsel if he attended the North Park union
meeting on June 13, Antonio Arreola testified, during direct
examination, that the meeting was observed by supervisors
from Athens Disposal and that he knew the individuals were
from Athens as ``I myself recognized them because I had
seen them before.'' Elaborating, Arreola stated that ``there
were two hidden behind a tree'' 200 feet away from the
meeting, that they had arrived in a red pickup truck, and that
one of the two men was taking pictures of the group with
a video camera. Also, a third Athens Disposal supervisor was
taking pictures of the group from a pickup truck, which was
parked across the street from the park. During cross-exam-
ination, Arreola was confronted with his pretrial affidavit, in
which he stated that the picture taking was at the May orga-
nizing meeting, and admitted that such was correct. Further,
Arreola admitted that his pretrial affidavit statement, that no
employer surveillance occurred at the second organizing
meeting in North Park, was also correct. Finally, duringcross-examination, Arreola averred that the camera, utilizedby the individuals behind the tree, was ``the kind that take
movies'' and conceded that, rather than seeing it, he knows
the supervisor, inside the pickup truck, had a camera ``be-
cause ... Raul told us.'' The final employee witness, with

regard to surveillance at North Park was an Athens Disposal
employee, Jesus Rosas. Asked if he saw anyone with a cam-
era, Rosas testified, ``What I saw was ... two pickups from

Athens Company.... a 
red pickup ... and another pickup
truck gray in color.'' There were two people in the red pick-
up, which was parked in the parking lot, with the driver
being an Athens Disposal supervisor named Francisco Uicab.
Rosas did not recognize the passenger as ``his face was cov-
ered .... 
with a small video camera'' with which he wastaking pictures of the meeting. Rosas added that, at all times,
he observed the two men inside the truck and that he be-
lieves the passenger was using a video camera because ``I
saw this man holding [the camera] against his face with one
hand.'' Rosas continued, stating that, after a few minutes, ev-
eryone in the group ``ran to the pickup truck to try to get
ahead of the man,'' but ``the pickup truck left the parking
lot.'' As to the grey pickup, Rosas recalled that it was driven
by an Athens Disposal employee, Pedro Esparza. According
to the witness, the grey pickup was also ``inside of the park-
ing lot'' and the red and grey pickup trucks ``left together
at the same time.''At the conclusion of the North Park meeting on June 13,Lopez invited Respondent's employees to attend a meeting
between Teamsters union representatives and Athens Dis-
posal employees scheduled for 4 p.m. that day at the Team-
sters Local 420 meeting hall on Peck Road in El Monte.14Later that afternoon, accompanied by several of Respond-
ent's employees, including many of the alleged
discriminatees, Lopez went to the Local 420 meeting hall but
discovered that the building was locked. Thereupon, the
group went across the street to a gas station where they were
joined by several employees of Athens Disposal, thereby in-
creasing the size of the group to approximately 30 employ-
ees. According to Lopez, while the people were milling
about prior to the start of the formal meeting, someone said
that an Athens Disposal supervisor had driven by for the sec-
ond time, and Lopez' attention was directed to a white pick-
up truck, which was stopped at a stoplight at the intersection
of Peck Road and Durfee. Leaving the group, Lopez walked
over to the pickup, in which a driver and a passenger were
seated, and accused the driver of doing something illegal. He
asked the driver to identify himself, and the man gave Lopez
a name. The union official then returned to the group, in-
formed them of the man's name, and the individual, who had
initially observed the vehicle passing by, said that such was
not his name and that his real name was ``Guadalupe.'' 52DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
15Rubio testified that one of the Athens Disposal employeesshouted that the driver of the pickup truck was an individual named
``Lupe'' and that, subsequently, he saw ``Lupe'' at Respondent's fa-
cility ``taking notes as to what time you arrive and things like that.''16During cross-examination, Carrillo was confronted with his pre-trial affidavit in which he mentioned nothing of the asserted surveil-
lance of the Peck Road meeting.17Carrillo testified that Athens Disposal employees identified oneof the individuals in the pickup truck as an Athens supervisor named
Guadalupe and that he had seen Guadalupe previously at Respond-
ent's office, ``looking at papers'' and speaking to Mike Arakelian
and Rosalio Caballero.18Martin Santiago testified that he only observed the pickup truck,the driver of which was identified by one of the Athens Disposal
employees as being a company foreman, drive slowly past the group
and stop at a red light. The pickup truck was in the traffic lane clos-
est to the assembled employees, and the driver was ``looking at us.''19Alleged discriminatee, Jose Arreola, testified that, on or aboutJune 4, Olmos spoke to him in Respondent's yard as the former was
pouring water into his truck's radiator. Olmos approached and said,
``We already know that you're going to have a meeting, where and
when.'' While denying all other allegedly unlawful Sec. 8(a)(1) con-
duct herein, Olmos failed to specifically deny either the occurrence
or substance of this conversation.20Describing the group as being comprised of from 12 to 15 peo-ple and some women, Rodriguez doubted that anyone, in the group,
noticed him from such a distance and denied that anyone walked to-
ward his pickup.21Uicab specifically denied having a video camera with him thatday. With regard to the Polaroid camera, Uicab stated that it wasWhile, apparently, Lopez did not observe the vehicle, alleg-edly driven by an Athens Disposal supervisor, twice drive
past the assembled employees, alleged discriminatees Mario
Rubio,15Efrain Carrillo,16and Sergio Carrillo17each testi-fied that he saw the aforementioned pickup truck drive past
the group and, shortly thereafter, drive past them again only
to be stopped by a red light.18Particularly telling is the testi-mony of Athens Disposal employee, Jesus Ramirez, who
stated that, on June 13, aware that a union meeting was
scheduled, he arrived at the corner of Peck Road and Durfee
at approximately 3 p.m., finding a group of his fellow em-
ployees and Respondent's employees standing at a gas sta-
tion across from the Teamsters 420 building. He parked his
car across the street and was crossing Peck Road when an-
other employee, who had accompanied him, said that Rami-
rez' supervisor was approaching. Ramirez turned to look and
saw Guadalupe Diaz and Estaban Uribe, Ramirez' foreman,
coming toward them in a pickup truck. ``They were crossing
the street inside of the vehicle looking to the group....They went by and a few minutes later they returned. At that
moment, the light turned red. [The Union officials] went to
talk to them, and they had a conversation.'' Shortly after the
incident, according to Lopez, as everyone seemed ``fidgety,''
the group moved to Legg Lake Park in order to convene the
formal meeting.There is no dispute that Respondent's management, includ-ing Mike Arakelian and Efrain Olmos,19and Athens Dis-posal Company's supervisorial hierarchy were aware of the
scheduled June 13 union organizing meetings and that the
latter group planned to, and carried out, surveillance of the
North Park and Peck Road meetings. What is in dispute are
the activities of the Athens Disposal Company supervisors
and whether they acted at the behest, or on behalf, of Re-
spondent. Thus, Arakelian testified that he became aware of
the union activity of Respondent's employees ``in late May
or early June'' when he heard ``from Olmos,'' who said he
had heard from a friend at another company that there was
going to be a union meeting. According to Arakelian, at
about the same time, Athens Disposal supervisor, GuadalupeDiaz, telephoned him and told him about a flyer, announcinga union meeting later that month. Finally, Arakelian testified
that he also ``saw a flyer,'' stating that there would be a
union sponsored meeting on June 13 beginning at 11 a.m.
While Arakelian denied any further discussions with the Ath-
ens Disposal supervisorial hierarchy or being aware of their
conduct on June 13 and there is no evidence to the contrary,
the record establishes that, aware of the scheduled union
meetings on June 13, the Athens Disposal Company super-
visors conspired to engage in surveillance of their employees
suspected union activities on that day and, in fact, engaged
in such conduct. In this regard, Tony Rodriguez, the Athens
Disposal Company operations manager, who denied being
acquainted with any of Respondent's supervisors or speaking
to them about the events of June 13, testified that, in early
June, a few of his company's drivers showed him a flyer, an-
nouncing a union meeting for June 13; that, on June 12, he
met with his company's supervisors; and that, after a ``dis-
cussion,'' the decision was made ``just to see if any of ...

Athens personnel were involved in this meeting.'' Therefore,
the next morning, ``just to see if any of our men were in-
volved in it,'' accompanied by a friend, who happened to be
driving because ``he likes pickups'' and ``he wanted to
drive,'' Rodriguez rode, as a passenger, in a company white
Chevrolet Silverado pickup truck, to the site of the suspected
union meeting at North Park in West Covina. According to
the witness, they approached the park on Sunset, made a
right turn onto Rowland, and drove past a group of people,
who were ``scattered'' and resembled a ``family gathering.''
They turned left at the next corner and parked on the left or
wrong side of the street, with the group about 100 yards to
their left. Remaining for no longer than a minute and afford-
ing Rodriguez the opportunity to no more than glance at the
group, the operations manager and his friend drove away.20Rodriguez further testified that, no more than a half hour
later, in the same pickup truck, he and his friend returned to
North Park, driving past without stopping. Denying taking
any photographs or getting out of the truck, Rodriguez said
he did not recognize anyone and ``saw no reason to go back
and look any more.''Athens Disposal Company field supervisor, Frank Uicab,who stated that he was aware of Respondent from having
seen its trucks and that he knew the 2 companies were ``af-
filiated,'' admitted that Respondent's supervisors had ``de-
cided'' to learn what was going on and that he was at North
Park in West Covina on June 13 ``to see if there was any
Athens people at the so-called union gathering.'' According
to Uicab's testimony at the hearing and a stipulation as to
his testimony, at approximately 1 p.m., driving a company-
owned, burgundy colored pickup truck, he and Pedro
Esparza, who was a ``spare driver'' and whom Uicab was
taking home, arrived at North Park, drove completely around
the park, observed a group of 30 to 40 people standing in
the grass picnic area, turned into the parking lot and parked.
Watching the group from the truck, Uicab was unable to rec-
ognize anyone. Then, carrying a company Polaroid camera,21 53WEST COVINA DISPOSALthe type which requires use of two hands in order to take a pictureand that it was not equipped with a telephoto lens.22Uicab opined that the group could have been a gathering of soc-cer players; he nevertheless took photographs ``because I knew there
was something going on with the union gathering.''23Pedro Esparza, a ``spare driver'' for Athens Disposal, essentiallycorroborated Uicab's version of the latter's activities at North Park
on June 13.24Sanchez, whose hair was cut short at the time of the hearing,said his hair is always cut that way, ``sometimes shorter.''Stating that he knew nothing of a video tape of the June 13 meet-ing at North Park, Olmos denied the occurrence of this conversation.25Olmos denied the occurrence of both of the alleged conversa-tions with Arreola.With regard to the matter of new trucks, there is no dispute that,in June, Respondent ordered eight new trucks, requiring just a driver
and no helper, for use on the West Covina residential routes and that
such were scheduled for delivery, and were, in fact, delivered to Re-
spondent, in late October. In addition, Respondent had purchased
new one person trucks for its commercial routes, with said trucks
received in August.During cross-examination, Arreola stated that the truck, to whichOlmos referred, was a commercial vehicle. After admitting he was
a residential route driver and not a commercial route driver, Arreola
was asked by counsel for Respondent how he could have been given
a new commercial truck, and he replied, ``[B]ecause the residential
were about to arrive. They were going to change all of the trucks.
And he was telling me that one commercial truck was going to come
over.''26During cross-examination, Santiago was confronted with his pre-trial affidavit wherein he stated that his question to Olmos was whatdid he think about the Union. Admitting confusion, Santiago reiter-
ated that he opened the conversation with ``what Mike thought about
it.'' Olmos denied the occurrence of such a conversation.Uicab, accompanied by Esparza, walked to the third baseside of the baseball field and seated themselves in the
bleachers, where other people were sitting and watching a lit-
tle league baseball game. From his location, according to
Uicab, the 30 to 40 person group was ``probably ... a little

bit more'' than the length of a football field or 400 feet
away. Uicab and Esparza sat and observed the group for ap-
proximately 5 minutes, during which time Uicab took two
photographs but was unable to recognize anyone.22As theyclimbed down from the bleachers, Uicab noticed that the
members of the group had started to walk towards ``where
our vehicle was parked.'' Thereupon, he and Esparza ran to-
ward the parking lot, dropping the two photographs while
doing so. Arriving at the truck before anyone from the group
and tossing the camera onto the front seat, Uicab started the
engine and drove away; one man came within two feet of
the truck but did not touch it.23According to the stipulated testimony of Athens DisposalCompany field supervisors, Steve Uribe and Guadalupe Diaz,
they drove together in a beige pickup truck to the area near
Peck Road and Durfee in El Monte at approximately 1 p.m.
on June 13 in order to engage in surveillance of company
employees at a union meeting at that location. Testifying at
the hearing, Uribe, who was driving, initially stated that they
drove there because ``we were going to a bar'' but later con-
ceded that their purpose was as stipulated. In any event,
Uribe admitted that, nearing the intersection of Peck Road
and Durfee, he slowed down enough so that he and Diaz
could look to see what was happening; Uribe and Diaz each
admitted observing a group of six to eight people standing
at a corner gas station, and Diaz denied recognizing anyone
in the group. According to their stipulated testimonies, they
stopped at a red light at the intersection of Peck Road and
Durfee, and a man, whom neither recognized, approached the
passenger window and asked Diaz for his name. Diaz gave
him a false name, and, when the light changed, Uribe drove
away. Finally, each man denied driving back and forth in the
area that day.It is the contention of the General Counsel that, at themost, the Athens Disposal Company supervisors acted as
agents of Respondent and generally engaged in surveillance
of both union organizing meetings on June 13 and photo-
graphed and made a videotape recording of the North Park
meeting on behalf of Respondent and, at the least, shared theaforementioned video tape with Respondent's supervisors. In
this regard, alleged discriminatee, Carlos Garcia Sanchez,
testified that, in the morning of June 15, the next work day
after the North Park meeting, while working his route, he
discovered that one of his truck's tires had become flat, and
that, while he and his helper waited for assistance from the
yard, Olmos came over in his truck, approached, and ``want-
ed to know what happened to the truck and mechanics were
on the way to replace the tire.'' Then, Olmos came close to
Sanchez and, speaking in a soft voice, said, ``[Y]ou bastard,you looked very good on television, bald headed.''24Like-wise, Jose Arreola testified that, on the Tuesday following
the June 13 meeting at North Park, he was working his route
in West Covina when Olmos drove to where Arreola's truck
was stopped, approached, asked about Arreola's progress that
morning and said that ``he had seen me already in the video
and I was ... one of the ones in the video.'' Olmos turned

and walked away before Arreola could respond. Either on the
following Friday or Monday, according to Arreola, while
working on a route in West Covina, Olmos again approached
him and said that Respondent had received new trucks and
would give one to another driver rather than to Arreola and
that ``if you had not been one of the ones that tried to take
the camera away ... they would have given you a new

truck.'' Arroela replied, ``What can I do.''25Finally, with re-gard to the alleged existence of a videotape recording of the
June 13 North Park organizing meeting, Martin Santiago tes-
tified that, on Monday, June 15, while he was washing down
his truck in the truck yard after work, Olmos approached
him, and they began talking ``about work, and I asked him,
what did Mike say about the Union. He says, I already saw
you in the video. Then I asked him, are they going to fire
us or what's going to happen? And he responded, not right
now but further on [Mike's] going to look for the way that
he can do it, that he was very mad.''26There is no dispute that approximately three other unionorganizing meetings were held at various locations, including
the Union's office, during the summer and fall of 1992 and
that several of Respondent's employees attended these meet-
ings; there is no record evidence of Respondent's surveil-
lance of these meetings. Also, the parties stipulated that, one
day in late June, alleged discriminatees Jose Arreola and
Jesus Arreola and employee Alonza Cazeres distributed leaf-
lets in front of the Athens Disposal Company office and
truck facility in City of Industry; that they were observed by
Mike Arakelian; and that the latter asked the three employees
what they were doing. Jose Arreola testified that, 2 days after
the above incident while working his route, he was ap- 54DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
27Jesus Arreola testified that he was acting as a helper for hisbrother Jose one morning when Olmos approached and began speak-
ing to Jose. According to Jesus, he was throwing some garbage into
the truck but was listening to the conversation. He heard Olmos tell
his brother ``to get out of this mess from the Union because it's
nothing good, that they could lay us off.'' Olmos added that he had
heard this from Mike Arakelian. Olmos denied ever threatening Jose
Arreola with termination because of his union activities.The record establishes that Antonio, Jesus, and Jose Arreola arebrothers, that Efrain and Sergio Carrillo are brothers, that Martin and
Augustine Santiago are cousins, and that the above seven individuals
are all cousins.28Olmos denied the occurrence of such a conversation, andArreola failed to mention it in his pretrial affidavit.29Corroborating Santiago, Efrain Carrillo testified that, in June, heand Santiago were working a route in West Covina when Olmos
drove up in his truck and came over to them. ``He began by saying
that they had missed a stop, and then he asked, ``Martin why we
were getting involved with ... the Union. ... He told us that he

knew Martin and I were involved. ... he told us to be careful not

to do this too much because maybe Mike was going to find out and
could fire us.'' Carrillo replied that this would be too bad. During
cross-examination, Carrillo stated that it was Santiago who began the
conversation by asking, ``What's happening with the Union'' and
that Olmos' comments were in response. Further, he changed his di-
rect examination testimony, denying that he said, ``[T]oo bad,'' in
response to Olmos' warning. Also, while seeming to suggest the
conversation was mainly between Santiago and Olmos, Carrillo ad-
mitted responding to Olmos' remark, about his involvement with the
UnionÐ``I just told him, yes, we were going to the meetings.'' Fi-
nally, returning to how the conversation ended, Carrillo testified that
he said, ``[W]hatever happens, let it happen.'' However, when asked
by me about how the conversation ended, Carrillo said, ``I did not
say anything to Olmos, I was just myself thinking these things.''30During cross-examination, Mendoza was confronted with hispretrial affidavit wherein, as to the conversation, nothing is said
about the route being enlarged. Olmos denied the occurrence of such
a conversation.31During cross-examination, Mendoza said that he would not an-swer to the name, ``shorty'' and that he did not take Caballero's
comments about the Union as jokes. While denying the occurrenceproached by Olmos, who said to him, ``You're seeing thatthey're trying to fire you because you're involved in the
meetings of the Union. Now you're going around delivering
papers ... and ... Antonio ... is the one who's pushing

you so that you can get in this Union and now you do this
and I cannot do anything for you.''27Besides the foregoing, the consolidated complaint allegesseveral other statements, by Olmos and Rosalio Caballero, as
being violative of Section 8(a)(1) of the Act. During cross-
examination, asked if he had any conversations with super-
visors after June, Jose Arreola recalled one conversation
``after June'' when Olmos approached Arreola and his help-
er, gave each a piece of chewing gum, and asked, ``[I]f we
were still with the Union. I said, yes.''28Martin Santiagotestified with regard to two other conversations with Efrain
Olmos during the summer of 1992. One such conversation
occurred in June when he was working a route in West Co-
vina with Efrain Carrillo as his helper. Olmos drove to where
Santiago's truck was stopped and asked if they were almost
finished. Then, according to Santiago, Olmos asked ``are you
guys in the Union also? ... And I said, yes. And I said

what's going to happen.'' Olmos replied, ``Oh, nothing,
you're gonna get run off, fired.''29Santiago further testifiedas to a late morning conversation in August while he was
working his route in West Covina. Olmos drove up to him
and inquired as to his progress. Then, according to Santiago,
as was his habit, he asked Olmos what was happening with
Mike Arakelian, and ``what did he say about the Union.''
Olmos replied on that occasion ``that we should not have
started with the Union, because ... Mike was going to give
us more benefits; and with this business about the Union, hewas not going to give us anything.'' Asked by counsel for
the General Counsel if anything was said, in either conversa-
tion, as to Respondent's knowledge of who was in the
Union, Santiago stated, ``[I]n one of those conversations he
mentioned that Michael knew who was in the Union and
who was not in the Union.'' Santiago recalled that he said
nothing to this assertion and ``just remained quiet.'' Also,
asked whether Olmos said anything about what might happen
in the future, Santiago replied that, on ``several'' occasions,
Olmos said ``only he was going to look for a way he could
fire us. He couldn't do it just like that, but ... we'll see

how we're gonna do.'' Denying that he ever threatened
Santiago with termination or asked if Santiago was in favor
of the Union, Olmos testified concerning two union related
conversations with the alleged discriminatee. The first, which
occurred in June and was initiated by the alleged
discriminatee, began with Santiago asking ``what are they
going to do with all of us that are getting involved in the
Union. My answer was, `I cannot tell you what to do or not
what to do. You can do whatever you want.''' The second
conversation, which occurred in August, commenced when
Santiago ``asked me what was my thinking about the
Union.... I 
told him you're free to do whatever you want.I don't have any opinion about the Union.'' Finally, with re-
gard to Olmos' allegedly unlawful union related comments,
Guadalupe Mendoza testified that, in August or September,
while he and his driver were working their route, Olmos
drove to where they were working and a conversation en-
sued. ``I comment that the route was very large and they
should pay us overtime; and [Olmos] responded that due to
my involvement with the Union ... that's probably why

[Mike was] ... making the route larger.'' Olmos added

that, due to their support for the Union, the company was en-
larging the routes ``to see if we would quit'' and that ``the
Union was no good .... 
and ... was the cause they were
going to lay us off.''30With regard to the allegations of unlawful conduct attrib-uted to Rosalio Caballero, Jose Luis Mendoza testified that,
one Tuesday after the May 22 initial meeting with union rep-
resentatives, he was in Glendora about to drive to a dump
site when, as was his custom, Caballero approached in order
to check upon Mendoza's progress. According to the latter,
Caballero ``came and said to me, hey, short man, get to work
hard. And I said, what for if I make the same amount of
money? And then he told me that if I continue going around
to the meetings of the Union, he was going to fire me.''
Mendoza further testified that, in September or October,
while working in Glendora, he had a conversation with Ca-
ballero. The latter approached Mendoza's garbage truck, and,``as always, he called me a short man. He told me to work
hard. Then he told me he had pictures from Antonio and my-
self about a meeting with the Union and they were going to
fire us.'' Mendoza added that Caballero ended the conversa-
tion with an expletive.31Moreover, Ruben Real testified that, 55WEST COVINA DISPOSALof the two conversations, Caballero admitted that, in view ofMendoza's height, he would call the employee ``shorty'' as a joke.32Caballero denied the occurrence of this conversation.Respondent seeks that I find that neither Olmos nor Caballerowould have made any of the allegedly unlawful comments, which
are attributed to each, as, on or about June 1, Arakelian gave each
a copy of R. Exh. 8, a listing of what supervisors can and can not
legally do during a union organizing campaign which had been pre-
pared by counsel for Respondent, and discussed the document with
them. Notwithstanding counsel's good intentions, the issue is, of
course, whether Respondent deemed it necessary to abide by his ad-vice and, in fact, did so.33There is no dispute as to this conversation. Thus, according toMike Arakelian, he explained to Carrillo that he had $3000 accident
and an overweight citation on the same day, and he was being termi-
nated.'' Carrillo protested that the damage amount was small and not
``any big deal.''34Respondent offered no corroboration for the amount of damagesassertedly paid to California Fresh for Juices as a result of Carrillo's
accident.35Respondent's accident report states that the damage resultingfrom Carrillo's negligence was limited to ``the pole and wiring.''36Arakelian denied that an accident, without more, means termi-nation for a driverÐ``It's got to be an at fault accident.'' Asked if
he would terminate an experienced driver prior to establishing fault,
Arakelian said, ``To tell the truth it doesn't matter whether he's ex-
perienced or not, I want to make sure it's the individual's fault.''Antonio Arreola mentioned two drivers, llll Olmos, the fa-ther of Efrain, and Raul DeLeon, who had accidents involving colli-
sions with automobiles and who were not terminated by Respondent.
Arakelian testified that, with regard to the Olmos accident, the dam-
age to the truck was under $1000 and may have resulted from the
car backing into the truck. As to the DeLeon accident, the incident
is pending litigation, and, according to Arakelian, the driver will be
terminated if proven to have been at fault.37Michael Arakelian's version of the conversation is as follows:[W]e started out by explaining to him that he had two negligent
accidents within ... a ten day period of time. And 
.... [I
showed] him [the repair forms] and explain[ed] ... the extent

of the damage done from the accidents ... that they were neg-

ligent and he was going to be terminated for them.on the Monday or Tuesday after the June 13 North Parkmeeting while on his way to the dump site in Glendora, he
spoke to Caballero, who had driven up to Real's truck and
indicated that he should stop. Real did so, climbed down
from the truck, approached Caballero, and ``the first thing he
told me, you're in the Union, right? I did not answer ...

he says, leave that, that's useless, the Union only wants the
money for themselves. And what's going to happen is Mike
is going to fire you.'' Concluding, Caballero said, ``[F]or us
to forget about the Union.''32In the midst of the above-mentioned allegedly unlawfulconduct attributed to Respondent's supervisors, Olmos and
Caballero, Respondent allegedly unlawfully terminated three
employees, Antonio Arreola, Sergio Carrillo, and Mario
Rubio on July 24. With regard to Sergio Carrillo, a driver,
the record establishes that, on July 24, he completed his
work, returned to Respondent's truck depot at approximately
4 p.m., and was told to report to Mike Arakelian's office
where the latter and Efrain Olmos awaited him. According
to Carrillo, with Olmos translating, Arakelian said, ``[H]e's
going to fire me because of the post that I had hit, and be-
cause of the ticket I had received for overload.''33MichaelArakelian testified that Carrillo was discharged because ``he
backed into a power pole causing extensive damage to the
electrical system to the warehouse ... and an overweight

citation on the same day.'' Thus, on or about June 30,
Carrillo was scheduled to pick up refuse at the California
Day Fresh for Juices plant in Glendora. Arakelian testified
that, on the day of the accident, Rosalio Caballero reported
that Carrillo had called and reported a minor accident, back-
ing into a pole. Later that day, ``I got a call from the man-
ager of California Day Fresh for Juices ... telling me what

was I going to do about the major damage.'' Arakelian asked
him what damage, and was told that ``[h]alf the electricity
to our warehouse is out.'' The manager added that, as a re-
sult, he was forced to utilize portable electrical generators,
and he was concerned about being reimbursed. Arakelian fur-
ther testified that, later that day, Carrillo also received a Cali-
fornia Highway Patrol citation for carrying an overweight
load to the dump site. Moreover, on the day before the dis-
charge, according to Arakelian, he learned that California
Day Fresh for Juices demanded compensation in the amount
of $3000 for Carrillo's accident, which amount Respondentpaid on July 24.34There exists no dispute that Carrillo hadthe accident at the juice plant and received an overweight
load citation on the same day. However, while conceding
that power to the warehouse was cut off and his responsibil-
ity for what happened, Carrillo testified that a supervisor told
him to leave as there was ``no problem.''35In addition,while conceding having received a load overweight citation
that same day, Carrillo insisted that he never received a dis-
ciplinary warning over either occurrence and never was
threatened with termination based upon the accident or the
citation. Further, as to Respondent's reason for terminating
the alleged discriminatee, his brother Efrain testified that, on
a Monday early in August, he was working his route when
Efrain Olmos drove up to his truck, and ``he asked me,
what's going on with your brother, what is he doing? I told
him .... 
he's at home. And then he told me that strucka pole in Glendora and that also he got a ticket for over-
weight and also because of the Union. That's why they fire
him.'' Olmos failed to deny either the occurrence of the sub-
stance of this conversation. Finally, with regard to Carrillo,
Arakelian testified that, a few months before the alleged
discriminatee's accident, another company driver, Carlos
Calvio, ``had struck a tree ... and ... [a] branch fell ...

on the back of a car'' The car's owner claimed $2500 in
damages; Respondent paid, and, subsequently, ``[Calvio] was
terminated.''36The second alleged discriminatee terminated on July 24was Antonio Arreola, who was employed by Respondent as
a driver. As with Carrillo, there is no significant dispute as
to the facts. Thus, according to Arreola, at approximately 3
p.m. on July 24, he was told to report to Mike Arakelian's
office where the latter and Efrain Olmos were waiting for
him. With Olmos interpreting, Arakelian ``told me that I was
fired.... I 
asked him why. Because of the two accidentsthat I had.... 
That was all, that I was let go.''37Respond-ent contends that Arreola was terminated for having two neg-
ligent accidents within a 10-day period of time. In this re-
gard, Michael Arakelian testified that the first of Arreola's
two negligent accidents occurred on July 13 and that Olmos 56DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
38Arakelian defines the ``normal level'' as being high enough toclear objects in the street.39Olmos testified that, at the scene of the accident, Arreola ``toldme that he was thinking because of the accident he was going to
be fired.'' While denying that he made such a comment to Olmos,
Arreola admitted making the foregoing comment to his helper.40Arakelian testified that the repair work, resulting from this acci-dent consumed 12-man hours.41Besides attending the May 22 and June 13 union organizingmeetings at North Park and being among those who gathered at the
corner of Peck Road and Durfee later on June 13, Rubio spoke to
other employees in Respondent's truck yard prior to work about the
Union. On one occasion, according to Rubio, Efrain Olmos passed
by within 20 feet of where he was speaking to other employees. A
few days later after work, Rubio approached Olmos and said thatemployees were worried about being fired; the supervisor responded
that they had nothing to worry about.42Apparently, in order to continue driving with a license permit,Rubio was required to, and did, pass a written test after 9 months.43Rubio explained that ``I was not in a hurry'' to take the drivingtest ``because I had the permit to drive.''44G.C. Exh. 15, the ``interim,' license, appears to be a meremimeographed document and bears no official California Department
of Motor Vehicles stamp. Notwithstanding a seeming lack of officialreported that, while driving his route and raising and lower-ing ``the bucket,'' into which trash is deposited by the driver
and helper, Arreola lowered the mechanism below the ``nor-
mal level.''38As a result, while the truck was moving, thebucket struck a raised manhole cover, ``and the pressure of
the truck, the weight bent the arms,'' which raise and lower
the bucket. Arakelian stated that Olmos reported to him that
he had personally inspected the damage to the bucket lifting
arms39and Respondent's repair order, for the truck damage,reveals that in excess of 8-man hours were required to repair
the bucket lifting arms. According to Arakelian, Arreola's
second accident occurred on the day before his termination,
July 23 and that he became aware of what occurred when
Olmos reported that Arreola had been utilizing his truck's
compacting mechanism, that ``there was a piece of wood
... sticking out the hopper of the truck,'' the opening

through which the trash enters the mechanism, and that the
piece of wood, either 2 by 4 or 2 by 6 in size, had ripped
the entire packer apart. Arakelian testified that such should
never have happened as ``there's mirrors ... on the truck

... in unique positions to help aid the driver in his tasks.

And one is a spot mirror on the right side ... to where

when you look down ... it shoots straight up to the top of
the truck.'' Arakelian added that Arreola should have ob-
served what was happening and pulled the piece of wood
out.40Arakelian further testified that the discharge decisionwas based upon the fact that ``two accidents in ten days
shows a very scary pattern in the way of negligence.'' How-
ever, during cross-examination concerning the second acci-
dent, Arakelian admitted being surprised that a stuck piece
of wood could have caused the extent of damage involved
in this incidentÐit was ``just weird to have a packer get
ripped up by one.'' Arreola does not dispute the occurrence
of either incident. As to the first, he stated that, while he
does have the ability to control the height of the bucket, ``we
were working. It has to be down low.'' As to the second ac-
cident, the alleged discriminatee conceded that it was his re-
sponsibility to ensure that nothing becomes stuck in the
truck's packing mechanism; however, he maintained that one
cannot continually observe the packer, and ``I've got to do
that and [work] at the same time.'' On the same point, con-
ceding that, if he had been staring into the mirror, he might
have prevented the wood from becoming jammed, Arreola
said, ``If I had seen it, yes, but I was out front dumping the
garbage cans.''The consolidated complaint alleges that allegeddiscriminatee Mario Rubio41was also terminated on July 24.In this regard, Rubio testified that, as of the above date, hehad been a commercial route driver for Respondent and, that,
while he had worked as a helper on occasion, ``I have al-
ways been classified as a driver.'' According to Rubio, his
class B driver's license expired in 1989 and, as he failed to
take the written examination on time, in order to obtain a
new license, he was required to take and pass not only the
written examination but also a driving test. Rather than take
the latter test, about which he was apprehensive of failing,
Rubio only took the written test. He passed and thereby
qualified for a ``permit,'' which enabled him to continue
driving a truck but which had to be renewed every 3
months.42Through 1990, 1991, and the first 6 months of1992, Rubio continually renewed his driving permit and
never bothered to take the driving test, required for a perma-
nent class B license.43There is no dispute that Respondentwas aware that Rubio was driving without a permanent li-
cense, and, according to Rubio, sometime prior to the May
22 organizing meeting, Michael Arakelian told him to take
the license driving test. Rubio requested to use a company
truck for the test, and he was given permission to do so.
However, he failed the test and, prior to July 24, did not
again take the driving test as ``Olmos told me they were not
going to loan me the truck'' and as he did not want to pay
to rent a truck. Rubio further testified that, on July 24, he
finished driving his route and was instructed to report to
Arakelian's office. The latter and Olmos were waiting for
him, and, with Olmos interpreting, Arakelian told Rubio that
``since I was working with a permit ... I don't need you

as a helper, I need you as a driver. And I told him ... I

have an appointment with the [Department of Motor Vehi-cles] next week.'' Arakelian replied that, after Rubio re-
ceived his license, ``you come to see me.'' Rubio replied that
all he needed was the driving test and ``by next week I [will]
... have [a license],'' and Arakelian repeated that, when

Rubio had everything, he should ``come and see me.'' To
this, Rubio replied that he would not come back to see
Arakelian's ``pretty face'' but would return ``because of
work.'' At that point, according to Rubio, Arakelian told him
that, when he received a license, ``you're going to be hired
back.'' Rubio testified further that, acting upon Arakelian's
promise, he rented a three axle diesel tractor, took the class
B license driving test on July 28, passed it, and, while his
permanent license was being processed, was given a docu-
ment entitled ``Interim Commercial Driver's License,'' which
is a temporary class B license valid for 60 days. That same
day, July 28, Rubio returned to Respondent's office and,
with Rosalio Caballero translating, spoke to Arakelian. ``I ar-
rived there and I told him that I already had a driver's li-
cense.... I 
showed it to them.... He 
look at it and hetold me, this is not a driver's license. This is just a permit
which will be expired next month. I want one that has your
picture.''44Rubio left Respondent's facility, returned to the 57WEST COVINA DISPOSALstatus, Respondent failed to raise this as a defense for its actionswith regard to Rubio.45Denying that he ever acted solely as a helper and asserting thathe always was a driver, Rubio conceded that he sometimes worked
with another driver. Asked whether, on those occasions, he ever
acted as a helper, Rubio replied, ``We work equally the same, some-
times as driver, sometimes as helpers.''46Olmos corroborated Arakelian, stating that what he translatedinto Spanish for Rubio was that ``any time you get your driver's li-
cense, come back and see if I have anything to offer you.'' Olmos
added that Arakelian ``never promised [Rubio] positively the job.''47Olmos corroborated Arakelian on this point, testifying that, ``bythen we had the trucks with only one man, and we had all the peo-
ple that we needed.''48Santiago did not sign an authorization card for the Union untilJune 18 at an organizing meeting in either LaPuente or the City of
Industry, and he did not attend any of the prior organizing meetings.49Mendoza did not attend the June 13 union organizing meetingsand, after the May 22 meeting at North Park, did not attend another
one until 3 or 4 weeks laterÐ at a bar in Hacienda Heights.50While he did not attend the June 13 union organizing meetings,Mendoza attended three later meetings and distributed authorization
cards and union literature at a Pomona dump site.51The rating sheets, R. Exhs. 6 and 7, are divided into three broadcategories, driving skills, communication skills, and general skills,
and several specialized ones. Thus, within driving skills are subcat-
egories for accidents, violations, and overweight citations; within
communication skills are subcategories for ability to communicate
with customers, knowledge of geographic areas, and serviced by em-
ployer; and within general skills are subcategories for attitude, ap-
pearance, punctuality, service complaints, and care for company
property. For each category, the employee is rated good, fair, or
poor.52Arakelian explained that Olmos should be guided by two con-siderations: ``how the foreman who was going to [supervise] these
people on a daily basis ... was going to be able to get along with
ContinuedDepartment of Motor Vehicles office, was told that Arakelianwas incorrect in not accepting the ``interim'' license, once
again went to Respondent's office, but Arakelian refused to
speak to him. Three weeks later, in August, Rubio testified,
he received his permanent license in the mail and reported
to Respondent's office. With Caballero again interpreting, ``I
told him, here's the license. And he said, yes, this is the
driver's license. He went to check on the list and he told me,
at this moment I have a lot of people.... I 
don't need youat this time, I'll call you.'' Rubio testified that, subsequent
to leaving Respondent's office on that day, he has had no
further communication with Respondent.Other than what was said during the July 24 conversation,there is no essential factual disagreement with regard to the
foregoing. According to Olmos, he was well aware thatRubio was driving with 3-month license extensions and told
the employee that he did not like that and ``that I needed his
license.'' Olmos testified that, after Rubio used a company
truck and failed the license driving test, he concluded that
Rubio should no longer drive and spoke to Arakelian, who
``told me we were going to let him be a helper but that he
was going to continue paying him like a driver'' because
Rubio ``had been working in the company for a long time.''
Thereafter, according to Olmos and Arakelian, Rubio worked
as a helper, and, in Olmos' words, ``if he ever drove, it was
without my permission or anyone's permission.''45Accord-ing to Arakelian, in July, Respondent had purchased new one
person commercial trucks and was in the process of reor-
ganizing its six West Covina commercial routes into five and
its four or five Glendora commercial routes into three, and
he decided to terminate Rubio based upon two factors. First,
on ``countless times,'' he warned Rubio that ``he needed to
get ... the license'' and ``the one time he tried ... he

couldn't get it.'' Next, as ``he was on an extension since
1989 .... 
showed me I couldn't depend on him ....''
Accordingly, on July 24, according to Arakelian, ``I ex-
plained to him that he was getting driver's wage that whole
time, and it was just coming ... to where ... there was

going to be no more helpers; and ... I needed firm commit-

ment ... [we would] have ... men to run those routes.''

Arakelian told Rubio he was terminated but, feeling bad
about it, ``told him ... you've driven before you would

think you would think you'd be able to pass that test with
flying colors and ... in the future if you ever choose go

on try and get that license, ... you would be eligible for

rehire.'' Arakelian specifically denied promising to rehire
Rubio, but ``I guess he took that as ... he was guaranteed

a job coming back.''46Arakelian continued, stating thatRubio returned ``about a week or so later'' with his ``in-
terim'' license, and ``I told him this wasn't a driver's li-
cense'' as ``it says interim ... which means short term ...
not permanent'' and it seemed to be ``another one of yourthree month extensions.'' Confirming that Rubio returned in
mid-August with his permanent license and asked about a
job, Arakelian states that he told Rubio ``I have no opening
now.... I 
said there's nothing now,'' and added that Rubionever again contacted him concerning a job.47Finally, withregard to the availability of driver positions subsequent to
Rubio's appearance at Respondent's office with his perma-nent license, the parties stipulated that three drivers were
hired in SeptemberÐAvelino Hernandez on September 16
and Francisco Flores and Mike Guzman on September 25.There is no dispute that alleged discriminatees MartinSantiago, Carlos Garcia Sanchez, Jose Arreola, Augustine
Santiago,48Jesus Arreola, Guadalupe Mendoza,49Jose LuisMendoza,50Ruben Real, and Efrain Carrillo and others werelaid off on November 13. In this regard, the record estab-
lishes that, in June, in order to implement a program, requir-
ing the utilization of specialized containers for recyclable
trash, disposable trash, and green waste, for residential trash
collection in West Covina, Respondent purchased nine new
automated trash collection trucks. The significance of this
new equipment to Respondent's operations, according to Mi-
chael Arakelian, was that ``an automated truck alleviates the
need for two people.... 
the hydraulic arm does the workfor the ... helper and ... [it] is a one man operation. It's

not a two man operation.'' Therefore, he ``knew all along''
that a layoff would eventually be required, and, in October,
he discussed with Efrain Olmos the necessity for laying off
10 employees, the layoffs corresponding to the number of
routes being converted to the new system. Prior to discussing
the matter with Olmos, Arakelian prepared employee rating
sheets,51and, he testified, ``I presented [the rating sheets] to... to Olmos, took some time and explained each category

and exactly what I was looking for.... I 
explained to himthat he was going to need to go through every one of his
employees ... and rate them best to worst, the layoff being

the ten at the bottom of the barrel.''52Corroborating 58DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
them'' and the ``dollars and cents'' meaning that ``your better men... get in less accidents and have less trouble.''
53As to why Olmos was selected as the individual to determinewhich employees would be laid off, Arakelian explained that the
prior owner had not maintained any personnel files and ``that's pret-
ty much why I selected [Olmos] because he had the longevity of
knowing those people.'' Olmos testified that Arakelian told him that
``knowing what I know about the people ... I was to make the

decision as to who was going to be laid off.'' According to
Arakelian, confirmed by Olmos, the latter had a ``vested'' interest
in choosing the right people to lay off as he has ``a bonus structure
... based on how the [business] hits the bottom line each month.

So if he does good and there's few complaints and a few accidents
and little problem, it's going to make him look very good and ...

[result in him receiving a higher bonus].''54Asked for the meaning of the category, communicative skills,Olmos said that, rather than communicating with customers, such re-
ferred ``to communicate with us.'' Insofar as communicating with
clients, according to Olmos, ``the only thing we wanted for the em-
ployee to do was, if ... not able to answer some questions of the

client, to be able to tell the client to get in touch with the com-
pany.''55Asked why Santiago was rated poor in communicating with cus-tomers, Olmos averred that ``the clients used to call us sometimes
complaining they tried to talk to the driver and he just turned around
and left.'' Admitting there were no records with which to substan-
tiate his testimony, Olmos said, ``I knew why he had complaints be-
cause I was the one who had to go after him to make him pick up
the trash or talk to the clients.''56According to Olmos, in order to avoid overweight load citationsform the California Highway Patrol, each route is ``well calculated''
so that the driver should make three trips each day to the dump site
without being overweight. He added that the drivers are trained in
this manner.Arakelian, Olmos testified that the former gave him the re-sponsibility for determining which employees would be laid
off when Respondent began operating the new one man trash
collection trucks and that he was to utilize the rating sheets,
which had been prepared by Arakelian, in the selection proc-
ess.53The General Counsel does not dispute Respondent'scontention that utilization of the new one person trash collec-
tion trucks necessitated a layoff but, rather, contends that Re-
spondent was motivated by unlawful considerations in select-
ing the individuals, who were eventually laid off. In this re-
gard, Olmos testified that, in fact, he was the management
official who selected those to be laid off; that an employee's
involvement with the Union was not a factor in his consider-
ations but that his ratings of the various employees were en-
tirely subjective as Respondent had ``nothing'' in the form
of records;54that, rather than rating workers against eachother, ``I was rating each one on [his] own merits; that, after
completing a rating sheet for each driver and helper, ``I
added all of the fairs, all of the good ones, and all of the
bad ones'' and ``which ever person came out with a bigger
percentage of bad, [that is] the one ... we laid off;'' and

that completion of the entire process required approximately
``two or three weeks.''Respondent's Exhibit 6 is a compilation of the ratingsheets of those individuals, including the alleged
discriminatees, who were laid off on November 13 as the os-
tensible result of the foregoing layoff selection procedure.
Olmos testified as to the rationale underlying the rating of
each alleged discriminatee, none of whom controverted the
supervisor's assessments of them. Initially, with regard to
Efrain Carrillo, who is classified as a driver and whose rating
sheet contains four fair grades and seven poor marks, Olmos
attributed his grading to the fact that Carrillo ``had some ac-
cidents when he was working for the other owners. He had
a lot of overweight tickets. He was always late, especially on
Mondays. The uniforms he used to wear was either dirty or
never complete or he used to wear it two or three
times.... He 
never really took care of the truck.'' As toAugustine Santiago, who was classified as a driver and
whose rating sheet contains eight fair marks and three poor
marks, Olmos testified that ``the biggest problem with [him]was he hardly knew any of the cities. He could not even talkto the supervisors to understand it. We used to tell him
something and we had no idea if he was going to do it or
not because he never answered.''55Olmos added thatSantiago's problems were particularly harmful as the latter
never learned his routes, and ``I was forced to take him per-
sonally, and many times I had no time.'' The next alleged
discriminatee, Ruben Real, who was classified as a driver
and whose rating sheet contains five fair and six poor marks,
was given such grades as ``his attitude was out of control.
He used to wear the same uniform two or three times. He
used to have a lot of problems with his overweight. Also
... no knowledge of the areas. He used to leave many

droppings ... that he never picked up. We used to get a

lot of complaints.'' Concerning Jose Arreola, who was a
driver and whose rating sheet contains five fair and six poor
marks, Olmos stated that ``his biggest problem was that he
had no real knowledge of the areas, and he got a lot of tick-
ets for overweight. He was not taking care for his truck
.... he 
hardly knew the [route to which he was as-signed].'' As to Martin Santiago, who was classified as a
driver and whose rating sheet contains three fair grades and
eight poor marks, Olmos said, ``[H]e hardly took care of the
truck'' and ``he hardly knew the area.'' With regard to Jose
Luis Mendoza, who was classified as a driver and whose rat-
ing sheet contains five fair and six poor grades, Olmos said
``his biggest problem was misunderstanding us.'' He was
continually counseled about taking overweight loads,56but``he used to do it almost every day.... He 
had no knowl-edge of the [route].'' As to Jesus Arreola, who was classified
as a helper and whose rating sheet contains six poor marks,
Olmos said only that he was a helper, whose main problem
``was the drivers did not like him. He was ... always sleep-

ing.... 
His attitude was bad. He was always late.'' Re-garding Guadalupe Mendoza, who was classified as a helper
and whose rating sheet contains one fair and five poor
marks, Olmos recalled that ``every time I have to talk to
him, I have to guess if [he] were going to do what I [or-
dered].... 
Every time I told him where to go or what todo, he never answered me.'' Finally, with regard to Carlos
Garcia Sanchez, who was classified as a driver and whose
rating sheet contains nothing but 11 poor marks, Olmos said,
``He had a lot of accidents and overweights'' and ``I used
to send him to different places. The next day ... he forgot

where he had been the day before. He used to drink all of
the time.... 
Every time we [gave] him the truck, some-thing happened to it.''Asked, during cross-examination, if the lowest rated driv-ers were the ones chosen for the layoff, Olmos responded,
``That's correct.'' Thereupon, when confronted with an em- 59WEST COVINA DISPOSAL57Asked why so many drivers were laid off when it was the help-er, who was no longer necessary, Arakelian explained that, as of No-
vember, almost all of Respondent's employees were being paid atthe driver's wage rate and that almost all had class B driver's li-censes. Moreover, while most of the alleged discriminatees consid-
ered themselves drivers, ``they could have worked as both'' and
``the reason why they say they were drivers is because they had a
class B license and by law could drive a truck.... A 
lot of thetime what they do is ... one man would do one load and then

they'd switch. The other man would do the other load.''58Arakelian specifically denied this and stated, ``I still have driv-ers ... that don't speak English.''
59Carlos Garcia Sanchez' version of his layoff conversation estab-lishes that his layoff was caused more by his work record than by
a lack of available work. Thus, he testified that Arakelian gave, as
the reason for his layoff, an accident and his bad driving record.60Asked why he raised the matter of Mendoza's age, Arakeliansaid, ``[H]e was going eventually be classified as a helper, althoughhe had a license.... As of 
November 13th, he would never driveagain until he becomes 25 years old. So ... I've got to be very

fair, I could have kept him there and let go of someone else who
was a driver and ... that had a valid license.'' Blaming the prob-

lem on his insurance carrier, Arakelian said that he learned ``about
the 25 with my insurance company'' in November and that such
would have been told to Mendoza regardless of the layoff. He added
that the reason for Mendoza's layoff was his age ``corresponded
with Olmos' rating sheet. And he happened to rate low.''61Mendoza's and Ahumada's rating sheet grades are comparablewith both having six poor marks; however, Mendoza had one more
fair grade than did Ahumada.ployee, Jorge Arechiga Ahumada, who is classified as a driv-er, Olmos conceded that he rated Ahumada as low as those
employees, who he selected for layoff, but said he decided
to retain Ahumada as the latter seemed to be improving and
was a hard worker. Asked if Ahumada was, in fact, a driver,
Olmos said that, during the fall of 1992, the former was uti-
lized as a driver ``only when we needed to'' and, for the
most part, worked as a helper. Confronted with Ahumada's
rating sheet, which contains four fair and six poor grades and
when asked, by me, why Ahumada was retained over Augus-
tine Santiago, whose rating sheet contained eight fair and
three poor marks, Olmos responded that Ahumada ``was try-
ing to do everything better than before.... We 
let this em-ployee in the company because he was trying hard. He began
to work better. He began to understand the instructions bet-
ter.'' Moreover, according to Olmos, after he completed all
the employee ratings, ``the only one that I could see trying
to do better was [Ahumada].'' When asked how his decision
to retain Ahumada could be reconciled with his above-de-
scribed intent to lay off the 10 lowest rated employees,
Olmos stated that, while the ratings were the only criterion
in the layoff selection process, he spoke to Arakelian ``espe-
cially'' about Ahumada, pointing out that ``this young man
is going to become a good worker.'' After testifying with re-
gard to Ahumada, when asked if the said employee was the
only exception to the criterion used for selecting employees
for the layoff, Olmos replied, ``That is correct.'' However,
I note, in this regard, that Respondent's Exhibit 7, the rating
sheets of those employees who were not laid off, establishes
that Respondent retained an employee, identified as F.
Robles, and that, classified as a driver, Robles was rated by
Olmos with six fair marks and five poor marksÐa rating sig-
nificantly worse than that of alleged discriminatee, Augustine
Santiago.According to the uncontroverted respective testimony ofArakelian and Olmos, 2 or 3 weeks after having received the
assignment, the latter finished his employee ratings and his
selection of the bottom 10 employees and presented his find-
ings and conclusions to Arakelian, explaining in detail his ra-
tionale. As to which one made the ultimate layoff decision,
according to the latter, ``I think it was Olmos' input and my
decision .... He 
made the recommendation and gave methe reasons why and I accepted ... them.'' Further, there

is no dispute that Respondent received the new automated
trash collection trucks between October 28 and 30 and that,
while the trucks were placed in service on November 2, as
Arakelian testified, ``[T]here was a couple of weeks training
.... to 
let the men look at them, get familiarized withthem, practice ... picking up barrels.'' Finally, on Novem-

ber 13, Arakelian was ready to announce the layoffs, and,
there is no dispute, he did so that day on an individual basis
with Olmos translating.For the most part, there is little dispute as to what he saidto each alleged discriminatee. According to Arakelian, ``the
main content was the same,'' with him ``explain[ing] to them
that the automated system was going real well and that the
need for the second man was no longer necessary. And that
they were going to be laid off due to the lack of work.''57While Efrain Carrillo, Ruben Real, Jesus Arreola, and Gua-dalupe Mendoza each corroborated Arakelian with regard
what was said in his layoff conversation, Martin and Augus-
tine Santiago each testified that Arakelian mentioned his in-
ability to speak English as a factor in the decision to lay him
off.58Further, Martin Santiago testified that Arakelian toldhim that he ``needed people he could trust, people who did
not have a bad record with a license,'' and Jose Arreola tes-
tified that Arakelian told him that ``I need people that I can
trust, not people like you who were going around handing
leaflets at Athens.'' While, of course, admitting having seen
Arreola and his brother leafleting at the Athens Disposal
Company facility, Arakelian specifically denied saying what
was attributed to him by Arreola.59Finally, Jose Luis Men-doza testified that Arakelian told him that ``they didn't need
me anymore because they had too many drivers and ... he

was having a lot of problems with insurance because I was
not yet 25'' years old, and Arakelian admitted that he did,
indeed, say to Mendoza that there was an insurance problem
due to his age, that being under 25 years of age was a ``red
flag'' to Respondent's insurance carrier, and that ``for some
reason the number 25 is the biggest thing ... on any male's

insurance.... 
and you either get paid as a helper and do[helper's work] or you get paid as a driver doing [driver's]
work.''60According to Mendoza, at the time of the layoff,one other driver, Jorge Arechiga Ahumada, was under 25
years of age.61As stated above, there is no dispute that Re-spondent retained Ahumada, and, while conceding that
Ahumada was also under 25 years old, Arakelian stated that
Ahumada is a helper with a class B license and is ``getting
paid a helper's wage'' and that he is willing to wait until he
becomes 25 years old at which time ``he's going to be the
first eligible for a route that opens.'' During his cross-exam-
ination, Efrain Olmos was asked why Ahumada was retained
over Mendoza and stated, ``[B]ecause Mr. Mendoza had his
own route ... but had no knowledge of the city outside

there.'' He added that ``one of the big problems with ...
 60DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
62Real credibly clarified any confusion caused by his pretrial affi-davit, explaining that his reference to not knowing the type of cam-
era meant the brand and not to its identity as a video camera.63I am confident that the camera, which they observed, was, infact, a video recording camera. Thus, as described by Mario Rubio,
Martin Santiago, Jesus Arreola, and Efrain Carrillo, the photographer
rested the camera on his shoulder while pointing it at the group and
recording what he observed. Such, of course, is the position in which
one uses an older-model video camera and not the position for tak-
ing pictures with, for example, a Polaroid camera.Mendoza was ... that he could not understand my instruc-
tions'' and ``Ahumada was understanding my instructions
better.''Finally, turning to the matter of the familial relationshipbetween the alleged discriminatees Efrain and Sergio
Carrillo, Antonio, Jose, and Jesus Arreola, and Martin, Au-
gustine, and Juan Santiago. They are, as stated above, broth-
ers and cousins, and Jose Luis and Guadalupe Mendoza are
brothers. On this point, Arakelian testified that, while he has
been aware that many of Respondent's employees have fa-
milial relationships, he did not know of the cousin relation-
ship amongst the Carrillo, Santiago, and Arreola brothers and
disparagingly stated that ``I call a lot of people they're my
cousin. Really there's no blood relation.''B. Legal AnalysisAs posited by the General Counsel, the above-describedfactual matrix is demonstrative of an employer bent upon
shattering a nascent union organizing campaign and, in the
process, seizing upon happenstance to terminate those em-
ployees, whom, it knew or suspected, were among the sup-
porters of the organizing campaignÐconduct unequivocally
denied by Respondent. At the outset, I consider the acts and
conduct, violative of Section 8(a)(1) of the Act, allegedly en-
gaged in by Respondent's supervisors and agents. Initially,
with regard to the consolidated complaint allegations con-
cerning unlawful surveillance on June 13, the stipulated and
trial testimony of Athens Disposal Company supervisors,
Tony Rodriguez and Francisco Uicab, establishes that each
was at Parque del Norte in West Covina with the intent of
discovering which of Athens Disposal Company's employees
attended the scheduled meeting at said location and observ-
ing their activities, and the stipulated and trial testimony of
Athens Disposal Company supervisors, Steve Uribe and Gua-
dalupe Diaz, establishes that they drove slowly past the gath-
ering at the intersection of Peck Road and Durfee in El
Monte, in order to determine whether any of their company'semployees were there and to observe what was occurring.
The principal legal issue, concerning the above incidents, is
whether, in carrying out surveillance of their company's em-
ployees, Rodriguez, Uicab, Uribe, and Diaz also engaged in
unlawful surveillance of Respondent's employees, acting as
agents of Respondent, and, as to the incident involving
Uicab, who was accompanied by Pedro Esparza, a ``spare
driver'' for Athens Disposal, factual disputes exist as exactly
where they were situated in the park (seated in the baseball
field bleachers or standing next to some trees) and with what
type of camera (a polaroid camera or video recorder) they
photographed the employees' union organizing meeting.Turning to the alleged videotaping incident, while some ofthe witnesses, proffered by the General Counsel, contradicted
each other regarding what occurred as the employees, who
were chasing after Uicab and Esparza, reached the latter's
red pickup truck in the North Park parking lot, there is vir-
tual unanimity as to what precipitated the group's actions. In
this regard, I was particularly impressed by alleged
discriminatee, Ruben Real, whose testimonial demeanor was
that of an honest and straightforward witness, one who clear-
ly was truthfully recounting events to the best of his recollec-
tion. Crediting Real's testimony, I find that, arriving late for
the meeting, he immediately observed two persons, standing
beneath a tree approximately 100 feet from the group of em-ployees, with one pointing what appeared to be a video re-cording camera62directly at the group. Suddenly, the groupbegan running toward the two men, one of whom was later
identified as an Athens Disposal Company foreman, and si-
multaneously, the two men began running toward the parking
lot. Given what I perceive as Real's veracity, I likewise cred-
it the corroborative testimony of Raul Lopez, Mario Rubio,
Jose Arreola, Martin Santiago, Jesus Arreola, and Efrain
Carrillo, noting that, as did Real, each candidly testified that
what precipitated the undisputed pursuit of Uicab and
Esparza was the group's sighting of two men, standing be-
neath some trees, approximately 100 to 150 feet from the site
of the organizing meeting, and photographing those at the
meeting with a video camera.63Providing support for my above-stated conclusion as towhat the alleged unlawful surveillance entailed, I believe, is
the rather inexplicable version of events as described by
Frank Uicab and his corroborating witness, Pedro Esparza. In
this regard, I can not understand why, notwithstanding hav-
ing driven past the group of 30 to 40 individuals and assert-
edly failing to recognize anyone and, presumably, being un-
known to any member of that group, Uicab and Esparza be-
lieved it necessary to conceal themselves amongst the spec-
tators in the baseball field bleachers, situated as much as 400
feet from the meeting site, in order to engage in further sur-veillance of individuals, with whom they were not ac-
quainted. Also, if, in fact, Uicab was unable to recognize any
employees of Athens Disposal Company, why, utilizing a
Polaroid camera without a telephoto lens, did he feel com-
pelled to take two photographs of the meeting from where
he and Esparza were seated rather than moving closer in
order to obtain a more focused picture. Moreover, if, as as-
serted, Uicab and Esparza were seated among several spec-
tators in the baseball bleachers 400 feet from the meeting
site, it seems highly unlikely that any of the group would
have been able to recognize either of them, and, therefore,
it is difficult to understand why, when members of the group
began running toward the parking lot, Uicab and Esparza
panicked and ran to their truck. What seems more logical
and likely is that, contrary to his assertions, as he drove by
them, Uicab did, in fact, recognize Athens Disposal Com-
pany employees among the group at North Park; that, inside
the park and in order to engage in surveillance and to photo-
graph the meeting, Uicab and Esparza came as close as pos-
sible to the group, standing in a row of trees; that they were
observed and recognized by the group, some of whom began
running toward where Uicab and Esparza were standing; and
that, realizing that they had been spotted, Uicab and Esparza
began running toward their red pickup truck. Further, of
course, contrary to their expressed denials, I believe that
Uicab used a video camera to photograph the employee gath-
ering. 61WEST COVINA DISPOSALBased upon the parties' stipulations and the credited testi-mony, the record conclusively establishes that, on June 13,
Athens Disposal Company supervisors, Antonio Rodriguez,
Steve Uribe, Frank Uicab, and Guadalupe Diaz and Pedro
Esparza, a ``spare driver'' for Athens Disposal Company en-
gaged in surveillance, including one instance of videotaping,
of organizing meetings for the Union attended by Respond-
ent's employees. There can be no question that an employer
engages in conduct, violative of Section 8(a)(1) of the Act,by engaging in surveillance of union organizing meetings, at-
tended by its employees. Action Auto Store, 298 NLRB 875,887 (1990). Moreover, photographing employees while they
are engaged in activities protected by the Act is deemed to
be surveillance, violative of Section 8(a)(1), absent some
``legitimate justification.'' John Ascuaga's Nugget & Hotel,298 NLRB 524, 554 (1990); United States Steel Corp., 255NLRB 1338, 1338±1339 (1981). Herein, the consolidated
complaint alleges that each of the above individuals acted as
an agent for Respondent and that, therefore, the June 13 acts
of unlawful surveillance may be attributed to Respondent.At the outset, in this regard, I note that there is no directrecord evidence, establishing that the Athens Disposal Com-
pany supervisors and Esparza acted at the behest, or on be-
half, of Respondent on June 13. Indeed, the record evidence
suggests the contrary. Thus, while, prior to that date, Guada-
lupe Diaz telephoned Mike Arakelian and mentioned a flier,
announcing the June 13 North Park and Peck Road meetings,
there is no record evidence that Arakelian requested or sug-
gested that the Athens Disposal Company supervisors engage
in surveillance of the said meetings, and Tony Rodriguez
was uncontroverted that his company's supervisors conspired
on their own to do so. Nevertheless, counsel for the General
Counsel argues that Section 2(13) of the Act does not require
that the specific acts performed be actually authorized or
subsequently ratified and, citing Toyota of Berkeley, 306NLRB 893, 912 (1992), that, ``under the doctrine of `appar-
ent authority' Respondent need not have given express au-
thorization in order to be held responsible for conduct where
a third party could reasonably believe on the basis of Re-
spondent's conduct that it consented to particular acts on its
behalf.'' Unlike herein, in Toyota of Berkeley, the allegedlyunlawful statements were made by the respondent's sales
manager, who, as part of his job duties, was required to
speak to employees, on behalf of management, at weekly
sales meetings in order to inform them of about company
policies. Likewise, in Alliance Rubber Co., 286 NLRB 645(1987), polygraph examiners, who asked employees unau-
thorized questions, were found to be the respondent's agent
inasmuch as they acted within the general scope of their au-
thority and the respondent should have known employees
would believe they were authorized to ask such questions. In
arguing that the Athens Disposal Company supervisors and
Esparza should be found to have acted as Respondent's
agents on June 13, counsel for the General Counsel relies
primarily upon Respondent's employees' collective knowl-
edge of the close relationship between Athens Disposal Com-
pany and Respondent, upon Guadalupe Diaz presence at Re-
spondent's office prior to June 13, and upon the ``sponta-
neous'' reaction of Respondent's employees after observing
Uicab videotaping their meeting at North Park. However,
contrary to the General Counsel, in establishing agency based
upon apparent authority, it is simply not enough to find thatemployees believed that the alleged agents were authorized,by the alleged principal, to engage in the acts and conduct
attributed to them; what is also required as a condition for
the creation of apparent authority is some manifestation by
the alleged principal to the third party or, put another way,
that the employer place the alleged agents in such a position
that the employees could reasonably have believed that they
are authorized to act. Dick Gore Real Estate, 312 NLRB 999(1993); Diehl Equipment Co., 297 NLRB 504 at fn. 2(1989); Dentech Corp., 294 NLRB 924, 925 (1989); ServiceEmployees Local 87 (West Bay Maintenance), 291 NLRB 82(1988). There is no record evidence herein that Respondent
ever utilized the supervisors of Athens Disposal in any man-
ner or placed them in any position so that employees could
reasonably have believed that they acted on behalf of Re-
spondent. Accordingly, absent the existence of apparent au-
thority or record evidence of direct authorization by Re-
spondent for the Athens Disposal Company supervisors to
engage in the above-described surveillance of Respondent's
employees on June 13, no agency relationship has been es-
tablished, and I shall recommend dismissal of paragraphs 8
and 9 of the consolidated complaint.Nevertheless, I believe that, having made a videotape re-cording of those employees, who attended the June 13 North
Park meeting, the Athens Disposal Company supervisors
shared it with Respondent, permitting Respondent's super-
visors to view it. Thus, Carlos Garcia Sanchez testified that,
on the Monday following the North Park meeting, Efrain
Olmos told him ``you bastard, you looked very good on tele-
vision, bald headed.'' Also, according to Jose Arreola, the
next day (Tuesday), Olmos told him that he had seen the
video and ``I was ... one of the ones in the video,'' and,

either on the following Friday or Monday, Olmos said to
him, ``[I]f you had not been one of the ones what tried to
take the camera away ... they would have given you a new

truck.'' Moreover, Martin Santiago testified that, on Monday,
June 15, during a conversation about the Union, Olmos said,
``I already saw you in the video.'' Further, Jose Luis Men-
doza testified that, in September or October, Rosalio Cabal-
lero told him that ``he had pictures from Antonio and myself
about a meeting with the Union and they were going to fire
us.'' With regard to the foregoing conversations, Sanchez,
Arreola, Santiago, and Mendoza each seemed to be testifying
in a straightforward manner, testifying truthfully as to his
recollection. In contrast, neither Caballero nor Olmos im-
pressed me as testifying in an entirely frank manner, with
each mendaciously attempting to buttress Respondent's posi-
tion, and I do not credit Olmos' denial of the foregoing com-
ments or his disavowal of knowledge of the videotape of the
June 13 North Park meeting, which was made by Francisco
Uicab. Accordingly, I rely upon the respective testimony of
Sanchez, Arreola, Santiago, and Mendoza in the above re-
gard and conclude that, by making each of the above-de-
scribed statements to employees, Olmos and Caballero effec-
tively created the impression that Respondent kept the union
activities of its employees in under surveillance in violation
of Section 8(a)(1) of the Act. Escada (USA), Inc., 304 NLRB845, 849 (1991); Livingston Pipe & Tube, 303 NLRB 873 62DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
64Likewise, I find unlawful Olmos' comment to Martin Santiagothat Michael knew who was and who was not in the Union.65I do not view Caballero's comment to Jose Luis Mendoza in thesame light. Thus, the latter did not attend the June 13 meeting at
North Park, and there is no allegation of unlawful surveillance at any
other union organizing meeting. Accordingly, I rely upon Mendoza's
testimony as establishing an instance of unlawful restraint and coer-
cion by one of Respondent's two route supervisors.As I believe that Efrain Olmos viewed the videotape of the June13 meeting, it is likely that Michael Arakelian and, perhaps Rosalio
Caballero, also viewed the tape.66While I have no doubt that Respondent's attorney counseledArakelian, Olmos, and Caballero with regard to what could and
could not be said to employees during an organizing campaign, I be-
lieve that Respondent's management officials chose to disregard said
instructions and do not believe that Arakelian constantly reminded
Olmos of them.67Given the confusing nature of his testimony on this point, I relyupon Efrain Carrillo's testimony, that ``Olmos told us that he knew
Martin and I were involved .... he 
told us to be careful not todo this too much because maybe Mike was going to find out and
could fire us,'' merely as corroborative of that of Santiago.68As with his brother, Mendoza did not attend the June 13 NorthPark employee meeting with representatives of the Union. I believe
that, inasmuch as Mendoza began this conversation with a complaint
about overtime pay, Olmos immediately concluded that the employee
was a union adherent and uttered his threat.69I have considered that Arreola failed to mention this conversa-tion in his pretrial affidavit but, nevertheless, believe that he was
truthful in his recollection.(1991).64Moreover, and perhaps more significantly, I believenot only that Olmos' comments constitute admissions that he,
in fact, viewed the Uicab videotape of the June 13 North
Park meeting65but also that such conduct constitutes surveil-lance of Respondent's employees union activities, violative
of Section 8(a)(1) of the Act, just as if he had been present
at North Park personally spying upon the meeting.Turning to consideration of the remaining allegations ofviolations of Section 8(a)(1) of the Act involving Olmos, I
have previously credited the candid testimony of Martin
Santiago over that of Efrain Olmos.66Accordingly, I findthat, during their June 15 conversation set forth above and
on other occasions, Santiago asked Olmos if Respondent was
going to firethose who supported the Union, and Olmos re-
plied, ``[N]ot right now but further on [Mike's] going to look
for the way that he can do it, that he was very mad.'' I fur-
ther find that, later in June, Olmos approached Santiago and
Efrain Carrillo on a route and asked if they were in the
Union. After Santiago answered affirmatively and asked what
would happen to them, Olmos warned, ``[Y]ou're gonna get
run off, fired.''67In the same regard, crediting the frank tes-timony of Jose Arreola, and the straightforward corroborating
testimony of his brother Jesus, over that of Olmos, I find
that, 2 days after Jose Arreola was observed by Mike
Arakelian distributing prounion leaflets at the Athens Dis-
posal Company facility, Olmos told Arreola ``that they're
trying to fire you because you're involved in the meetings
of the Union.'' Likewise, crediting Guadalupe Mendoza, who
testified in a truthful and convincing manner, 1 day after he
complained to Olmos about the size of his route and the lack
of overtime pay, Olmos replied that Arakelian probably in-
creased the size of the employee's route because of his in-
volvement with the Union and that, because of the Union,
``they were going to lay us off.''68Clearly, these statementsby Olmos constitute threats to fire or lay off employees in
order to discourage employees from engaging in union ac-
tivities and, therefore, must be found violative of Section8(a)(1) of the Act. Gold Bond Bldg. Products, 293 NLRB1138, 1139 (1989); Norco Products, 288 NLRB 1416, 1420(1988).Crediting Jose Arreola, I have previously found that EfrainOlmos warned that, if he had not been one of the employees,
who tried ``to take the camera away,'' Respondent would
have given him a new truck. Likewise, crediting Martin
Santiago's testimony over the denial of Olmos, I find that,
during an August conversation, Olmos said, ``[T]hat we
should not have started with the Union, because ... Mike

was going to give us more benefits; and with this business
about the Union, he was not going to give us anything.''
Threats, such as uttered by Olmos, to withhold benefits from
employees because of their union activities clearly are viola-
tive of Section 8(a)(1) of the Act. United/Bender ExpositionServices, 293 NLRB 728, 732 (1989); Middletown HospitalAssn., 282 NLRB 541 (1986).Finally, with regard to Efrain Olmos, the record evidencediscloses two acts of interrogation. I have previously relied
upon the testimony of Jose Arreola over that of the far less
credible Olmos and find, on this occasion, that, one day sub-
sequent to June, the latter approached Arreola and asked ``if
we were still with the Union.''69Also, I have previouslycredited Martin Santiago that, one morning in June, Olmos
approached the former's truck and asked Santiago and his
helper, Efrain Carrillo, ``are you guys in the Union also?''
Whether interrogation of an employee, by a supervisor, con-
cerning the former's union activities or sympathies con-
stitutes a violation of Section 8(a)(1) of the Act involves
consideration of the surrounding circumstances, including the
background, the nature of the information sought, whether
the employee is an active and open supporter of the Union,
the identity of the interrogator, and the place and method of
interrogation. Rossmore House, 269 NLRB 1176, 1178 at fn.20 (1984). Herein, there is no evidence that either employee
was an open supporter of the Union and, most importantly,
Olmos' interrogations were conducted against a background
of numerous other violations of the Act. Accordingly, I find
that the foregoing questioning of employees Arreola and
Santiago was violative of Section 8(a)(1) of the Act.With regard to the remaining alleged violations of Section8(a)(1) of the Act, attributed to Rosalio Caballero, I have
previously credited the testimony of Jose Luis Mendoza over
that of the far less impressive Caballero. Accordingly, I find
that, shortly after the May 22 union organizing meeting, the
supervisor approached Mendoza and warned ``that if I con-
tinue going around to the meetings of the Union, he was
going to fire me'' and reiterate my finding that, in September
or October during a routine conversation on a route, Cabal-
lero warned Mendoza that ``he had pictures from Antonio
and myself about a meeting with the Union and they were
going to fire us.'' Further, I have previously stated that
Ruben Real was a most impressive witness and, when com-
pared to Caballero, he appeared to be the far more reliable
witness. Accordingly, I find that, during a conversation on
the Monday or Tuesday after the June 13 organizing meet-
ings, Caballero approached Real at a dump site and, after
asking whether Real was in the Union and receiving no re- 63WEST COVINA DISPOSALsponse, said that the employee should leave the Union andthat ``what's going to happen is Mike is going to fire you.''
Of course, blatant threats to fire employees because of their
union activities, such as those uttered by Caballero, con-
stitute violations of Section 8(a)(1) of the Act. Gold BondBldg. Products, supra; Norco Products, supra. Moreover,given the accompanying threat of discharge, Caballero'squestion to Ruben Real at the beginning of their above con-
versation must be viewed as constituting unlawful interroga-
tion in violation of Section 8(a)(1) of the Act.I turn now to consideration of the allegations that Re-spondent discharged Antonio Arreola, Sergio Carrillo, and
Mario Rubio on July 24 and laid off Jose Arreola, Jesus
Arreola, Efrain Carrillo, Guadalupe Mendoza, Jose Luis
Mendoza, Ruben Real, Carlos Garcia Sanchez, Augustine
Santiago, Juan Santiago, and Martin Santiago on November
13 in violation of Section 8(a)(1) and (3) of the Act and note
that my determination of the legality of the July 24 dis-
charges and the November 13 layoffs is governed by the tra-
ditional precepts of Board law in alleged union animus dis-
charge cases, as modified by the Board's decision in WrightLine, 251 NLRB 1083 (1990), enfd. 662 F.2d 899 (1st Cir.1981), cert. denied 453 U.S. 989 (1982), approved in Trans-portation Management Corp., 462 U.S. 393 (1983). Thus, inorder to prove a prima facie violation of Section 8(a)(1) and
(3) of the Act, the General Counsel has the burden of estab-
lishing that the alleged discriminatees engaged in union ac-
tivities; that Respondent had knowledge of such conduct; that
Respondent's actions were motivated by union animus; and
that the discharges and layoffs had the effect of encouraging
or discouraging membership in the Union. WMRU-TV, 253NLRB 697, 703 (1980). Further, the General Counsel has the
burden of proving the foregoing matters by a preponderance
of the evidence. Gonic Mfg. Co., 141 NLRB 201, 209(1963). However, while the above analysis is easily applied
in cases in which a respondent's motivation is straight-
forward, conceptual problems arise in cases in which the
record evidence discloses the presence of both a lawful and
an unlawful cause for the allegedly unlawful conduct. In
order to resolve this ambiguity, in Wright Line, supra, theBoard established a causation test in all 8(a)(1) and (3) cases
involving employer motivation. ``First, we shall require that
the General Counsel make a prima facie showing sufficient
to support the inference that protected conduct was a `moti-
vating factor' in the employer's decision. Once this is estab-
lished, the burden will shift to the employer to demonstrate
that the same action would have taken place even in the ab-
sence of the protected conduct.'' Id. at 1089. Two points are
relevant to the foregoing analytical approach. First, in con-
cluding that the General Counsel has established a prima
facie showing of unlawful animus, the Board will not ``quan-
titatively analyze the effect of the unlawful motive. The ex-
istence of such is sufficient to make a discharge a violation
of the Act.'' Id. at 1089 fn. 4. Second, once the burden has
shifted to the employer, the crucial inquiry is not whether
Respondent could have engaged in the discharges and layoffs
herein, but, rather, whether Respondent would have done so
in the absence of the alleged discriminatees' union activities
and support. Structural Composites Industries, 304 NLRB729 (1991); Filene's Basement Store, 299 NLRB 183 (1990).Analysis of the record, as a whole, convinces me that theGeneral Counsel has made a prima facie showing sufficientto establish that Respondent was unlawfully motivated in dis-charging Antonio Arreola, Sergio Carrillo, and Mario Rubio
on July 24. Initially, while neither appears to have been the
leader of the union organizing campaign amongst Respond-
ent's employees, each of the three alleged discriminatees
signed an authorization card for the Union and attended the
May 22 and June 13 meetings at North Park in West Covina.
Moreover, I have previously concluded that the Athens Dis-
posal Company supervisors shared their videotape of theJune 13 meeting with Respondent and that, given his com-
ments to employees in the week following said meeting,
Efrain Olmos admitted having viewed it. In these cir-
cumstances, and taking into consideration Olmos' stated
identification of some of Respondent's employees, including
Antonio Arreola, who attended, the inference is warranted
that Respondent was able to identify others, including
Carrillo and Rubio. Further, not only, as described above, is
the record evidence replete with threats to fire employees be-
cause of their activities in support of the Union and other
comments, clearly designed to restrain and coerce the em-
ployees into abandoning their nascent union organizing ef-
fort, but also there is specific evidence of animus with regard
to two of the above individuals. Thus, I have credited Jose
Arreola with regard to a threat by Olmos to fire him because
of his involvement with union meetings, and, later in this
conversation, Olmos accused Antonio Arreola as being ``the
one who's pushing you so that you can get in this Union
....'' Also, crediting Efrain Carrillo, whose testimonial de-

meanor was more impressive than that of the disingenuous
Olmos, I find that, in August, subsequent to the termination
of his brother, Olmos told Carrillo that, among the reasons
for Sergio's discharge was ``the Union.'' In the foregoing
circumstances, I find that the General Counsel has made a
prima facie showing sufficient to support the inference that
the discharges of Sergio Carrillo, Antonio Arreola, and
Mario Rubio were motivated by their activities and support
for the Union.In accord with the Wright Line, supra, analytical approach,the burden shifted to Respondent to demonstrate that it
would have discharged Arreola, Carrillo, and Rubio notwith-
standing the union activities in which each engaged. Initially,
with regard to Sergio Carrillo, Respondent contends that he
was terminated for an ``at fault'' accident and an overweight
citation on the same day. There is no dispute that, on or
about June 30, Carrillo negligently backed his truck into a
power pole, causing a disruption in the power supplied to the
California Day Fresh for Juices plant in Glendora, and re-
ceived an overweight citation from the California Highway
Patrol. Further, Michael Arakelian was uncontroverted that,
as a result of the accident, he was required to reimburse the
juice company for $3000 in damages resulting from the loss
of power. Respondent contends that the termination of
Carrillo was consistent with its practice of terminating driv-
ers, who have accidents for which they are responsible and
for which Respondent must pay damages, and, as to this, the
record establishes that, previously, Respondent had termi-
nated a driver, Carlos Calvio, as a result of an accident, for
which Respondent paid $2500 in damages to the owner of
a car. While there is record evidence that two other drivers,
the father of Efrain Olmos and Raul DeLeon, had accidents,
involving collisions with automobiles, and were not termi-
nated, the record establishes that responsibility for the Olmos 64DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
70The fact that Arakelian expressed surprise over the extent of thedamage, resulting from the lodged piece of wood, does not excuse
Arreola from responsibility from ensuring that materials did not be-
come jammed in the mechanism.accident was unclear and that, according to MichaelArakelian, who I have no reason to doubt in this regard,
DeLeon will be terminated if, as a result of litigation, he is
deemed to have been at fault. In the foregoing circumstances,
inasmuch as there is no dispute as to the occurrence of
Carrillo's negligent accident, for which Respondent assumed
responsibility and paid damages, as it appears that Respond-
ent has previously terminated an employee for an accident,
for which Respondent assumed responsibility and paid dam-
ages, and as Carrillo admittedly received an overweight cita-
tion on the same day as the accident, the conclusion is war-
ranted that Respondent would have discharged Carrillo not-
withstanding his activities on behalf of and support for the
Union. Accordingly, I shall recommend that paragraph 7(a)
of the consolidated complaint be dismissed as to Sergio
Carrillo.Turning to Antonio Arreola, Respondent contends that hewas discharged as a result of having two negligent accidents
within a 10-day period of time. In this regard, there is no
dispute that, on or about July 13, while driving his route,
Arreola operated his vehicle with his loading bucket lowered
to such an extent that it struck a raised manhole cover, with
the resulting pressure causing the metal arms, which raise
and lower the bucket, to bend, and that, on or about July 23,
while Arreola was operating the compacting mechanism on
his truck, a large piece of wood became lodged in the open-
ing, through which trash enters the compactor, causing the
entire packing mechanism to rip apart. Neither counsel for
the General Counsel nor the alleged discriminatee offered
any mitigation for the first accident, and with regard to the
second, it appears that Respondent's trucks are equipped with
mirrors to monitor trash entering the compacting mechanism
and that Arreola could have observed what was happening
and extracted the piece of wood. In this regard, while assert-
ing that one can not continually observe the packer through
the viewing mirror and that he was in front of the truck,
dumping garbage cans at the time of the accident, Arreola
conceded that it was his responsibility to ensure that nothing
became lodged in his truck's packing mechanism and that he
might have prevented the damage.70Based upon the fore-going and record as a whole, there exists no record evidence
to controvert Arakelian's apparent business judgment that
Arreola's two arguably negligent accidents within a 10-day
time period revealed a potentially dangerous pattern of neg-
ligence and, as Respondent previously had terminated a driv-
er (Calvio) as a result of damages resulting from negligence,
I believe that, notwithstanding his support for the Union, An-
tonio Arreola would have been discharged after two acci-
dents within a 10-day period. Accordingly, I shall rec-
ommend dismissal of paragraph 7(a) of the consolidated
complaint as it pertains to him.Regarding Mario Rubio, the record establishes that, as ofJuly 24, he had not yet obtained a permanent class B driver's
license and had been operating Respondent's vehicles with a
permit, requiring renewal every 3 months; that, prior to the
May 22 organizing meeting, he had taken but failed the test
for a permanent license; and that Respondent was aware ofhis lack of a permanent license. Further, I credit Arakelian,who appeared to be testifying candidly, that, as Respondent
was in the midst of consolidating its commercial routes in
West Covina and Glendora, as Rubio did not possess a class
B license and could not be depended upon to obtain one, and
as he was needed as a driver and not a helper, the decision
was made to terminate him. Moreover, I find that, on July
24, also crediting Arakelian, whose account of what was said
more squarely comports with the record evidence, overRubio, the former told Rubio he was terminating the alleged
discriminatee because he did not have a permanent license
but, at the same time, held out the possibility of rehire if
Rubio obtained a class B license. While counsel for the Gen-
eral Counsel argues that Respondent's subsequent conduct
toward Rubio establishes that he would not have been termi-
nated but for his union support and activities, the record evi-
dence does not warrant such a conclusion. Thus, there is no
dispute that, having passed the license driving examination,
Rubio returned to Respondent in order to seek rehire and that
Arakelian rebuffed him, stating that Rubio's interim license
appeared to be yet another permit, requiring subsequent re-
newal. While, in his posthearing brief, counsel for the Gen-
eral Counsel belittles Arakelian's interpretation of the docu-
ment, examination discloses that it is a mere mimeographed
piece of paper and that there is nothing on the document's
face to indicate its status as a permanent license and, indeed,
the stated viability of the document is for just 60 days.
Moreover, there is no record evidence that, in August when
Rubio finally obtained a permanent class B license and re-
turned to Respondent's facility, there were any job openings.
In the foregoing circumstances, the only reasonable conclu-
sion is that Respondent decided to terminate Mario Rubio
because he did not possess a class B driver's license, and the
record warrants the further conclusion that Respondent would
have made such a business decision regardless of the alleged
discriminatee's union support and activities. Accordingly, I
shall recommend that paragraph 7(a) of the consolidated
complaint be dismissed as to Mario Rubio.Turning to the November 13 layoffs of allegeddiscriminatees Martin Santiago, Carlos Garcia Sanchez, Jose
Arreola, Augustine Santiago, Jesus Arreola, Guadalupe Men-
doza, Jose Luis Mendoza, Ruben Real, and Efrain Carrillo,
there is no dispute that each signed an authorization card for
the Union and attended at least one organizing meeting. With
regard to whether Respondent knew or suspected that said in-
dividuals had been engaged in union activities and supported
the Union, I have previously concluded that the Athens Dis-
posal Company supervisors undoubtedly shared their video-
tape of the June 13 union organizing meeting at North Park
with Respondent, and I believe that the record warrants the
inference that the latter's management was able to recognize
its employees, including Jose and Jesus Arreola, Ruben Real,
Efrain Carrillo, Martin Santiago, and Carlos Garcia Sanchez,
each of whom was present. In addition, comments by Efrain
Olmos and Rosalio Caballero to these individuals, as de-
scribed above, indicate Respondent's knowledge or suspicion
of their involvement with the Union. Moreover, while neither
Guadalupe Mendoza nor Jose Luis Mendoza was at the June
13 meeting, in light of Olmos' response to Guadalupe's com-
plaint about overtime pay and Caballero's comment to Jose
Luis, claiming possession of pictures of Mendoza and Anto-
nio Arreola at union meetings, it is clear that Respondent 65WEST COVINA DISPOSAL71There is no record evidence that Respondent knew or suspectedthat Augustine Santiago was a union supporter or engaged in any
union activities.72In concluding that unlawful animus exists as to Jose Arreola andJesus Arreola, I do not rely upon the former's assertion that, in his
layoff conversation, Mike Arakelian gave as a reason that he could
not trust anyone who distributed leaflets at Athens Disposal Com-
pany. While Jose Arreola otherwise was a straightforward witness,
I believe that he dissembled in this instance and that Arakelian's de-
nial should be credited.73Counsel for Respondent argues that almost all of its employeessigned authorization cards for the Union; that almost 25 of its em-
ployees were at the June 13 North Park meeting; and that, even if
evidence exists of unlawful animus, there is no evidence that Re-
spondent was aware that any of the alleged discriminatees engaged
in union activities to any greater extent than those employees who
were not laid off. In the absence of animus directed toward specified
individuals, I agree with counsel. Accordingly, I do not believe that
the General Counsel has made the requisite prima facie showing as
to Carlos Garcia Sanchez and shall recommend dismissal of the con-
solidated complaint allegations as to him. Likewise, there is no evi-
dence that Respondent had any knowledge that Augustine Santiago
was a supporter of the Union. Therefore, no prima facie showing
was made as to him, and I shall recommend dismissal of the consoli-
dated complaint allegations as to Santiago.likewise suspected that they were union adherents.71Equallycertain is the existence of record evidence concerning Re-
spondent's antiunion animus toward the above-named alleged
discriminatees. Thus, as noted above, besides other evidence
establishing restraint and coercion, there is ample record evi-
dence of threats of discharge and layoffs. In particular, I
have found that Efrain Olmos directly threatened alleged
discriminatees Martin Santiago, Jose Arreola, Jesus Arreola,
Efrain Carrillo, and Guadalupe Mendoza with discharge or
layoff because of their activities and support for the Union
and that Rosalio Caballero warned Jose Luis Mendoza he
would be fired if he continued to go to union meetings and
threatened to fire Ruben Real because of his involvement
with the Union. Based upon the foregoing, I believe that the
General Counsel has made a prima facie showing that Re-
spondent harbored specific animus against alleged
discriminatees Martin Santiago, Jose Arreola,72JesusArreola, Efrain Carrillo, Guadalupe Mendoza, Jose Luis
Mendoza, and Ruben Real because of their activities in sup-
port of the Union.73The record establishes that Respondent placed its new oneperson residential garbage trucks into service in early No-
vember, and counsel for the General Counsel does not dis-
pute Respondent's contention that the foregoing necessitated
a layoff of 10 workers. What is in dispute is the selection
process, and, pursuant to the Wright Line, supra, analyticalapproach, the burden shifted to Respondent to establish that
the above seven alleged discriminatees would have been se-
lected notwithstanding their known or suspected activities in
support of the Union. In this regard, there is also no dispute
that Efrain Olmos, who, the record establishes, engaged in
most of the coercion of employees described above, was the
management official, authorized to select those who were to
be laid off on November 13. While I harbor doubts as to
Olmos' credibility and while, at first glance, Arakelian's
grant of authority to Olmos appears to be akin to giving the
fox authority to decide which hens should be sent for slaugh-
ter, there exists no basis for doubting his analyses of the al-
leged discriminatees' respective employment records or hisgrading of them. Put another way, inasmuch as not one ofthe seven alleged discriminatees testified as a rebuttal wit-
ness to deny or explain what Olmos said about him, the su-
pervisor's assessment of each alleged discriminatee's em-
ployment history and work ethic was uncontroverted. Ac-
cordingly, I find that Efrain Carrillo had been involved in
driving accidents, received many overweight tickets, was ha-
bitually late, and wore dirty uniforms; that Ruben Real had
a poor work attitude, received numerous overweight citationsand customer complaints, had poor knowledge of his routes,
and wore dirty uniforms; that Jose Arreola had no knowledge
of the geographic area to which he was assigned, received
many overweight citations, and did not take adequate care of
his truck; that Jose Luis Mendoza continually misunderstood
assignments and was continually counseled about driving
with overloads; that Jesus Arreola had a poor attitude, was
always sleeping, and was disliked by the drivers; that Guada-
lupe Mendoza would never indicate to Olmos if he under-
stood his work instructions and caused Olmos to doubt that
Mendoza understood him; and that Martin Santiago never
took care of his truck and did not know the geographic area.
Moreover, I find that, following the instructions of Michael
Arakelian and in accord with his evaluations of their work
records, Olmos graded the above seven alleged
discriminatees and that each was among those who received
the worst rating grades.Counsel for the General Counsel argues that Respondent'sdefense is flawed in several respects. First, he argues, Re-
spondent authorized the individual, who ``spearheaded'' Re-
spondent's campaign of restraint and coercion, to select the
individuals who were to be laid off. While I agree with the
underlying premise that Efrain Olmos, arguably, could not be
trusted to have selected those to be laid off uninfluenced by
his demonstrable unlawful animus, the fatal flaw in counsel's
argument is that Olmos' testimony, as to the evaluation and
selection process was uncontroverted. This is significant, for
while it might be argued that some of the factors, significant
to his decision-making process, may have been subjective in
nature, many, such as whether alleged discriminatees con-
stantly wore dirty uniforms or knew the geographical areas
to which they were assigned, were objective and irrefutable.
Yet, not one of the above seven alleged discriminatees testi-
fied in rebuttal and, as Olmos' testimony is, therefore,
uncontroverted and as I do not believe that he was an inher-
ently incredible witness, I rely upon Olmos' testimony in
these regards. Next, counsel argues that, notwithstanding
Olmos' testimony that, without exception, the lowest scoring
individuals were laid off, an employee with grades worse
than some of the alleged discriminatees, Jorge Arechiga
Ahumada, was not included in the layoff. However, the
uncontroverted record evidence is that, based upon
Ahumada's improved work, his efforts to try harder, and his
ability to better understand instructions, Olmos decided
against including him. Finally, counsel points to the retention
of driver F. Robles, whose ratings were significantly worse
than alleged discriminatee Augustine Santiago, and argues
that Respondent failed to explain why he was not laid off.
While counsel is correct that there exists no record evidence
as to why Robles was retained, I note that none of the above
seven alleged discriminatees was graded higher than Robles,
and I do not believe that Respondent has established a prima
facie violation of the Act with regard to the layoff of 66DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
74If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, beadopted by the Board and all objections to them shall be deemedwaived for all purposes.75If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''Santiago, the driver who, perhaps, should have been retained.In these circumstances, contrary to the General Counsel, I
find that Respondent has met its burden of proof and estab-
lished that it would have laid off the above seven alleged
discriminatees notwithstanding their activities and support for
the Union. Accordingly, I shall recommend that paragraph
7(a) of the consolidated complaint be dismissed as to Jose
Arreola, Jesus Arreola, Martin Santiago, Ruben Real, Jose
Luis Mendoza, Guadalupe Mendoza, and Efrain Carrillo.CONCLUSIONSOF
LAW1. Respondent is an employer engaged in commerce andin a business affecting commerce within the meaning of Sec-
tion 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. Respondent engaged in various acts and conduct viola-tive of Section 8(a)(1) of the Act including engaging in sur-
veillance of its employees union activities; creating, in the
minds of its employees, the impression that it has been en-
gaging in surveillance of their union activities; threatening to
fire or lay off employees because they engaged in union ac-
tivities; threatening to withhold benefits from employees be-
cause they engaged in protected concerted activities; and in-
terrogating employees regarding their union activities and
sympathies,4. Respondent did not violate Section 8(a)(1) and (3) ofthe Act by discharging employees on July 24, 1992, or lay-
ing off employees on November 13, 1992, and, unless spe-
cifically found, engaged no unfair labor practices other than
those mentioned in paragraph 3 of these Conclusions of Law.5. The unfair labor practices, set forth above, affect com-merce within the meaning of Section 2(6) and (7) of the Act.REMEDYHaving found that Respondent engaged in serious unfairlabor practices violative of Section 8(a)(1) of the Act, I shall
recommend that it be ordered to cease and desist from en-
gaging in such conduct and to take certain affirmative actions
designed to effectuate the policies and purposes of the Act,
including the posting of a notice, setting forth its obligations.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended74ORDERThe Respondent, Arakelian Enterprises, Inc. d/b/a WestCovina Disposal and City Refuse Service, West Covina,
California, its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Engaging in surveillance of its employees union orother protected concerted activities.(b) Creating, in the minds of its employees, the impressionthat it has engaged in surveillance of their union or other
protected concerted activities.(c) Threatening to fire or lay off its employees becausethey have engaged in union or other protected concerted ac-
tivities.(d) Threatening to withhold benefits from its employeesbecause they have engaged in protected concerted activities.(e) Interrogating its employees concerning their union orother protected concerted activities.(f) In any like or related manner interfering with, coercing,or restraining its employees from engaging in the rights pro-
tected by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Post at Respondent's office and truck depot facility inWest Covina, California, copies of the attached notice
marked ``Appendix.''75Copies of the notice shall be inSpanish and English, on forms provided by the Regional Di-
rector for Region 21, after being signed by the Respondent's
authorized representative, shall be posted by the Respondent
immediately upon receipt and maintained for 60 consecutive
days in conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps shall
be taken by the Respondent to ensure that the notices are not
altered, defaced, or covered by any other material.(b) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.ITISFURTHERORDERED
that the consolidated complaintbe, and the same is, dismissed insofar as it alleges that Re-
spondent engaged in violations of Section 8(a)(1) and (3) of
the Act by terminating any of its employees.